Exhibit 10.15


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.


EXECUTION VERSION







REVOLVING CREDIT AGREEMENT
dated as of
August 10, 2020
among
QUICKEN LOANS, LLC,
as Borrower
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________


JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
FIFTH THIRD BANK
and
GOLDMAN SACHS BANK USA
as Joint Lead Arrangers


JPMORGAN CHASE BANK, N.A.,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Bookrunners


MORGAN STANLEY BANK, N.A.,
FIFTH THIRD BANK
and
GOLDMAN SACHS BANK USA
as Syndication Agents





--------------------------------------------------------------------------------



2
CREDIT SUISSE AG,
as Documentation Agent





2






--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
ARTICLE I Definitions
1
SECTION 1.01.    Defined Terms
1
SECTION 1.02.    Classification of Loans and Borrowings
42
SECTION 1.03.    Terms Generally
42
SECTION 1.04.    Accounting Terms; GAAP
43
SECTION 1.05.    Interest Rates; LIBOR Notification
43
SECTION 1.06.    [Reserved]
44
SECTION 1.07.    Divisions
44
ARTICLE II The Credits
44
SECTION 2.01.    Commitments
44
SECTION 2.02.    Loans and Borrowings
44
SECTION 2.03.    Requests for Revolving Borrowings
45
SECTION 2.04.    [Reserved]
46
SECTION 2.05.    [Reserved]
46
SECTION 2.06.    [Reserved]
46
SECTION 2.07.    Funding of Borrowings
46
SECTION 2.08.    Interest Elections
46
SECTION 2.09.    Termination and Reduction of Commitments
48
SECTION 2.10.    Repayment of Loans; Evidence of Indebtedness
48
SECTION 2.11.    Prepayment of Loans
49
SECTION 2.12.    Fees
49
SECTION 2.13.    Interest
50
SECTION 2.14.    Alternate Rate of Interest
51
SECTION 2.15.    Increased Costs
52
SECTION 2.16.    Break Funding Payments
53
SECTION 2.17.    Withholding of Taxes; Gross-Up Payments Free of Taxes
54
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
58
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders
59
SECTION 2.20.    Defaulting Lenders
60
SECTION 2.21.    Incremental Revolving Facilities
61
ARTICLE III Representations and Warranties
63

i







--------------------------------------------------------------------------------



SECTION 3.01.    Organization; Powers
63
SECTION 3.02.    Authorization; Enforceability
63
SECTION 3.03.    Governmental Approvals; No Conflicts
63
SECTION 3.04.    Financial Condition; No Material Adverse Change
64
SECTION 3.05.    Properties
64
SECTION 3.06.    Litigation and Environmental Matters
64
SECTION 3.07.    Compliance with Laws and Agreements
65
SECTION 3.08.    Investment Company Status
65
SECTION 3.09.    Taxes
65
SECTION 3.10.    ERISA
65
SECTION 3.11.    Disclosure
65
SECTION 3.12.    Anti-Corruption Laws and Sanctions
66
SECTION 3.13.    Affected Financial Institutions
66
SECTION 3.14.    [Reserved]
66
SECTION 3.15.    Margin Regulations
66
SECTION 3.16.    Solvency
66
SECTION 3.17.    Subsidiaries
66
SECTION 3.18.    Employee Matters
66
SECTION 3.19.    Approved Company
67
ARTICLE IV Conditions
67
SECTION 4.01.    Effective Date
67
SECTION 4.02.    Each Credit Event
68
ARTICLE V Affirmative Covenants
69
SECTION 5.01.    Financial Statements; Ratings Change and Other Information
69
SECTION 5.02.    Notices of Material Events
71
SECTION 5.03.    Existence; Conduct of Business
72
SECTION 5.04.    Payment of Obligations
72
SECTION 5.05.    Maintenance of Properties; Insurance
72
SECTION 5.06.    Books and Records; Inspection Rights
72
SECTION 5.07.    Compliance with Laws
73
SECTION 5.08.    Use of Proceeds
73
SECTION 5.09.    Approved Company
73
ARTICLE VI Negative Covenants
74
SECTION 6.01.    Indebtedness
74

ii







--------------------------------------------------------------------------------



SECTION 6.02.    Liens
76
SECTION 6.03.    Fundamental Changes
78
SECTION 6.04.    [Reserved]
79
SECTION 6.05.    [Reserved]
79
SECTION 6.06.    [Reserved]
79
SECTION 6.07.    Restricted Payments
79
SECTION 6.08.    Transactions with Affiliates
79
SECTION 6.09.    [Reserved]
81
SECTION 6.10.    Financial Covenants
81
ARTICLE VII Events of Default
81
SECTION 7.01.    Events of Default
81
SECTION 7.02.    Remedies Upon an Event of Default
83
SECTION 7.03.    Application of Payments
84
ARTICLE VIII The Administrative Agent
84
SECTION 8.01.    Authorization and Action
84
SECTION 8.02.    Administrative Agent’s Reliance, Limitation of Liability, Etc
87
SECTION 8.03.    Posting of Communications
88
SECTION 8.04.    The Administrative Agent Individually
90
SECTION 8.05.    Successor Administrative Agent
90
SECTION 8.06.    Acknowledgements of Lenders
91
SECTION 8.07.    Certain ERISA Matters
92
ARTICLE IX Miscellaneous
93
SECTION 9.01.    Notices
93
SECTION 9.02.    Waivers; Amendments
94
SECTION 9.03.    Expenses; Limitation of Liability; Indemnity, Etc
95
SECTION 9.04.    Successors and Assigns
97
SECTION 9.05.    Survival
101
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution
101
SECTION 9.07.    Severability
102
SECTION 9.08.    [Reserved]
103
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process
103
SECTION 9.10.    WAIVER OF JURY TRIAL
103
SECTION 9.11.    Headings
104
SECTION 9.12.    Confidentiality
104
SECTION 9.13.    Material Non-Public Information
105

iii







--------------------------------------------------------------------------------



SECTION 9.14.    Interest Rate Limitation
105
SECTION 9.15.    No Fiduciary Duty, Etc
106
SECTION 9.16.    USA PATRIOT Act
106
SECTION 9.17. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
107





SCHEDULES:
Schedule 2.01A – Commitments
Schedule 3.06 – Disclosed Matters
Schedule 3.17 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.08 – Existing Transactions with Affiliates


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Interest Election Request
Exhibit D – [Reserved]
Exhibit E-1 – U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 – U.S. Tax Compliance Certificate (For Non-U.S. Participants that
are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-3 – U.S. Tax Compliance Certificate (For Non-U.S. Participants that
are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 – U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)
iv








--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of August 10, 2020,
among QUICKEN LOANS, LLC, a Michigan limited liability company, the LENDERS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:

ARTICLE I
Definitions

SECTION 1.01.Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Acquired Debt” means Indebtedness of a Person existing at the time the Person
merges with or into a the Borrower or a Subsidiary or becomes a Subsidiary and
not incurred in connection with, or in contemplation of, the Person merging with
or into or becoming a Subsidiary.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency” means FHA, Fannie Mae, Ginnie Mae, Freddie Mac, RHS or VA, as the
context may require.
“Agent-Related Person” has the meaning assigned to it in Section 9.03(d).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the





--------------------------------------------------------------------------------



purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 (for the avoidance of
doubt, only until any amendment has become effective pursuant to Section
2.14(b)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.
“Ancillary Document” has the meaning assigned to it in Section 9.06(b).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Party” has the meaning assigned to it in Section 8.03(c).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the ratings by Moody’s, S&P and Fitch, respectively, applicable on
such date to the Credit Rating:
Level




Credit Rating
(S&P / Moody’s /
Fitch)


Eurodollar Spread
ABR Spread
Commitment Fee Rate
I
>BBB / Baa2 / BBB
[***][***][***]II
BBB- / Baa3 / BBB-
[***][***][***]IIIBB+ / Ba1 / BB+[***][***][***]IV
< BB / Ba2 / BB
[***][***][***]



2







--------------------------------------------------------------------------------





For the purposes of the foregoing, (a) the Credit Rating shall be deemed to be
(i) Level IV, if the Borrower has no public Credit Rating and (ii) if the
Borrower has one public Credit Rating, such Credit Rating, (b) if the Borrower
shall maintain a public rating from only two Rating Agencies, then the higher of
such Credit Ratings shall apply, unless there is a split in Credit Ratings of
more than one ratings level, in which case the Credit Rating that is one level
lower than the higher of the Borrower’s two Credit Ratings shall apply and (c)
if the Borrower shall maintain a public Credit Rating from all three Rating
Agencies, if (i) two Credit Ratings are equivalent and the third Credit Rating
is lower, the higher Credit Rating shall apply, (ii) two Credit Ratings are
equivalent and the third Credit Rating is higher, the lower Credit Rating shall
apply and (iii) no Credit Ratings are equivalent, the Credit Rating that is
neither the highest nor the lowest Credit Rating shall apply; provided that if
the Credit Ratings established or deemed to have been established by any Rating
Agency shall be changed (other than as a result of a change in the rating system
of such Rating Agency), such change shall be effective as of the date on which
it is first announced by the applicable Rating Agency, irrespective of when
notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise;
provided that if any Lenders received interest for any period based on an
Applicable Rate that is less than that which would have been applicable had such
ratings change been reflected, within five Business Days after receipt of a
written demand therefor by the Administrative Agent, the Borrower shall pay to
the Administrative Agent for the account of the Lenders the accrued additional
interest as a result of such increased Applicable Rate rates. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s, S&P or Fitch shall
change, or if any such Rating Agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).
“Arrangers” means, individually or collectively, JPMorgan Chase Bank, N.A.,
Morgan Stanley Senior Funding, Inc., Fifth Third Bank and Goldman Sachs Bank
USA, in their capacities as joint lead arrangers hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
3







--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for
4







--------------------------------------------------------------------------------



calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time (for the avoidance of doubt, such Benchmark Replacement
Adjustment shall not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case
5







--------------------------------------------------------------------------------



which states that the administrator of the LIBO Screen Rate has ceased or will
cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Bookrunners” means JPMorgan Chase Bank, N.A. and Morgan Stanley Senior Funding,
Inc., in their capacities as joint bookrunners hereunder.
“Borrower” means Quicken Loans, LLC, a Michigan limited liability company.
“Borrowing” means a Revolving Borrowing.
6







--------------------------------------------------------------------------------



“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash Equivalents” means any of the following: (a) marketable direct obligations
issued by, or unconditionally guaranteed or insured by, the United States
Government or issued by any agency thereof, in each case maturing within ninety
(90) days or less after the date of the applicable financial statement reporting
such amounts, (b) certificates of deposit, time deposits or Eurodollar time
deposits having maturities of ninety (90) days or less after the date of the
applicable financial statement reporting such amounts, or overnight bank
deposits, issued by any well-capitalized commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven (7) days with respect to securities issued
or fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by S&P
or P-1 or the equivalent thereof by Moody’s and in either case maturing within
ninety (90) days after the day of acquisition, (e) securities with maturities of
ninety (90) days or less from the date of acquisition issued or fully guaranteed
by any state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s, (f) securities with
maturities of ninety (90) days or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition, (g) shares of money market mutual
or similar funds or (h) 70% of the unencumbered marketable securities in the
Borrower or its Subsidiaries’ accounts.
“Change in Control” means (a) the sale, lease or transfer, in one or a series of
related transactions, of all or substantially all the assets of the Borrower and
its Subsidiaries, taken as a whole, to a person other than any of the Permitted
Holders or (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) other than any of the Permitted Holders, of Equity Interests
representing more than 40% of the aggregate
7







--------------------------------------------------------------------------------



ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower, unless the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the members of the board of directors or
equivalent governing body of the Borrower.
Notwithstanding the foregoing: (i) the transfer of assets between or among the
Borrower and its Subsidiaries shall not itself constitute a Change in Control
and (ii) a Person or group shall not be deemed to have beneficial ownership of
securities subject to a stock purchase agreement, merger agreement or similar
agreement (or voting or option agreement related thereto) prior to the
consummation of the transactions contemplated by such agreement.
In addition, notwithstanding the foregoing, a transaction in which the Borrower
or a parent entity of the Borrower becomes a subsidiary of another Person (such
Person, the “New Parent”) shall not constitute a Change in Control if the
equityholders of the Borrower or such parent entity immediately prior to such
transaction beneficially own, directly or indirectly through one or more
intermediaries, at least a majority of the total voting power of the equity
interests of the Borrower or such New Parent immediately following the
consummation of such transaction.
“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for purposes of Section 2.15(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to be a “Change in Law,” regardless of the
date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to it in Section 9.14.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the amount set forth on
Schedule 2.01 opposite such Lender’s name, or in the Assignment and Assumption
or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its Commitment,
as applicable, and giving effect to (a) any reduction in such amount from time
to time pursuant to Section 2.09, (b) any increases from time to time pursuant
to an Increased Commitment Supplement and (c) any reduction or increase in such
amount from time to time pursuant to assignments by or to such Lender pursuant
to Section 9.04; provided that, at no time
8







--------------------------------------------------------------------------------



shall the Revolving Credit Exposure of any Lender exceed its Commitment. The
initial aggregate amount of the Lenders’ Commitments is $950,000,000.
“Communications” has the meaning assigned to it in Section 8.03(c).
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:


(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;


provided further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in conformity with GAAP, provided that (without duplication):
(1)the net income or loss of any Person that is not a Subsidiary shall be
excluded, except to the extent of, in the case of net income, the dividends or
other distributions actually paid in cash to the Borrower or any of its
Subsidiaries (subject to clause (3) below) by such Person during such period;
(2)any net income (or loss) of any Person acquired in a pooling of interests
transaction shall be excluded for any period prior to the date of such
acquisition;
(3)the net income (but not loss) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income would not have been permitted for the relevant period by
charter or by any agreement, instrument,
9







--------------------------------------------------------------------------------



judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary shall be excluded;
(4)any net after-tax gains or losses attributable to asset sales or the
extinguishment of Indebtedness shall be excluded;
(5)any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto), any
severance, relocation or other restructuring expenses, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges (including, in each case, any cost or expense related to
employment of terminated employees), any expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternative uses and fees, expenses or charges relating to closing costs,
rebranding costs, acquisition integration costs, opening costs, project start-up
costs, business optimization costs, recruiting costs, signing, retention or
completion bonuses, litigation and arbitration costs, charges, fees and expenses
(including settlements), and expenses or charges related to any offering of
Equity Interests or debt securities, investment, acquisition, disposition,
recapitalization or incurrence, issuance, repayment, repurchase, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including, with respect to the Transactions, any
costs relating to auditing prior periods, any transition-related expenses, and
transaction expenses incurred before, on or after the Effective Date), in each
case, shall be excluded;
(6)the cumulative effect of a change in accounting principles shall be excluded;
(7)impairment charges or reversals shall be excluded;
(8)any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment or buy-back of
Indebtedness, hedging obligations or other derivative instruments shall be
excluded;
(9)any (a) non-cash compensation charge or (b) costs or expenses realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded; and
(10)to the extent covered by insurance and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days following the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded and (b) amounts estimated in
good faith to be received from insurance in respect of lost revenues or earnings
in respect of liability or casualty events or business interruption shall be
included (with a deduction for amounts actually received up to such estimated
amount to the extent included in net income in a future period).
10







--------------------------------------------------------------------------------



“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the balance sheet as of the end of the most recent fiscal quarter for
which financial statements have been delivered, adjusted on a pro forma basis to
reflect any acquisition or dispositions of assets.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Credit Enhancement Agreements” means, collectively, any documents, instruments,
guarantees or agreements entered into by the Borrower, any of its Subsidiaries
or any Securitization Entity for the purpose of providing credit support (that
is Customary) with respect to any Funding Indebtedness or Permitted
Securitization Indebtedness.
“Credit Party” means the Administrative Agent or any Lender.
“Credit Rating” means the public rating that has been most recently announced by
a Rating Agency with respect to the corporate family rating or corporate rating
of the Borrower.
“Currency Agreement” means, with respect to any specified Person, any foreign
exchange contract, currency swap agreement, futures contracts, options on
futures contracts or other similar agreement or arrangement designed to protect
such Person or any of its subsidiaries against fluctuations in currency values.
“Customary” means that in the good faith judgment of the Borrower’s senior
management, (a) the terms are customary in the market or (b) such terms are not
customary but are not materially worse for the Lenders than customary terms.
“Debt-to-Equity Ratio” means, on any date of determination, the ratio of (1) (x)
the aggregate amount of Non-Funding Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis on such date of determination less (y)
Unrestricted Cash (but excluding in all cases cash proceeds from Indebtedness
incurred on the date of determination) of the Borrower and its Subsidiaries to
(2) Total Shareholders’ Equity on such date of determination.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of
11







--------------------------------------------------------------------------------



such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent or (d) has become the subject of
(A) a Bankruptcy Event or (B) a Bail-In Action.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disqualified Equity Interests” means Equity Interests that by their terms or
upon the happening of any event are (a) required to be redeemed or redeemable at
the option of the holder prior to the Maturity Date for consideration other than
Qualified Equity Interests or (b) convertible at the option of the holder into
Disqualified Equity Interests or exchangeable for Indebtedness; provided that
Equity Interests will not constitute Disqualified Equity Interests solely
because of provisions giving holders thereof the right to require repurchase or
redemption upon an “asset sale” or “change in control” occurring prior to the
Maturity Date if those provisions (i) are no more favorable to the holders
thereof than to the Lenders under this Agreement and (ii) specifically state
that repurchase or redemption pursuant thereto will not be required prior to any
required prepayments under this Agreement.
“Documentation Agent” means Credit Suisse AG, in its capacity as a documentation
agent hereunder.
“dollars” or “$” refers to lawful money of the United States of America.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
12







--------------------------------------------------------------------------------



amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent; and
in each case of clauses (1) and (2), subject to prior consent of the Borrower.
“EBITDA” means, for any period, the sum of:
(1)Consolidated Net Income, plus
(2)Fixed Charges, to the extent deducted in calculating Consolidated Net Income,
plus
(3)to the extent included in calculating Consolidated Net Income and as
determined on a consolidated basis for the Borrower and its Subsidiaries in
conformity with GAAP:
(A)income taxes;
(B)depreciation, amortization and all other non-cash items reducing Consolidated
Net Income (not including non-cash charges in a period which reflect accrued
expenses paid or to be paid in another period in cash), less all non-cash items
increasing Consolidated Net Income (but excluding any such amortization or
non-cash items in respect of Funding Indebtedness);
(C)all non-recurring losses (and minus all non-recurring gains);
(D)costs associated with exit and disposal activities incurred in connection
with a restructuring as defined in ASC 420-10;
(E)non-controlling interest income (loss); and
(F)all losses (and minus all gains) resulting from any change in fair value of
Mortgage Servicing Rights due to (i) collection/realization of cash flows in
respect of Mortgage Servicing Rights and (ii) changes in model inputs and
assumptions; plus
(4)business optimization expenses and other restructuring charges, reserves or
expenses (which, for the avoidance of doubt, shall include, without limitation,
the effect of inventory optimization programs, facility, branch, office or
business unit closures, facility, branch, office or business unit
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and
pre-opening expenses, plus
(5)one-time costs associated with commencing Public Company Compliance; minus
13







--------------------------------------------------------------------------------



(6)the fair value of Mortgage Servicing Rights capitalized by the Borrower and
its Subsidiaries during such period;
provided that, with respect to any Subsidiary, such items will be added only to
the extent and in the same proportion that the relevant Subsidiary’s net income
was included in calculating Consolidated Net Income.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, release or threatened release of any Hazardous Material or
(iv) health and safety matters as they relate to exposure to Hazardous
Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to
14







--------------------------------------------------------------------------------



purchase or acquire any such equity interest, but excluding any debt securities
convertible into any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in endangered or
critical status, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Spread Sale” means any sale in the ordinary course of business and for
fair market value of any excess servicing fee spread under any Mortgage
Servicing Right.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the
15







--------------------------------------------------------------------------------



laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any withholding Taxes imposed under FATCA.
“Fannie Mae” means the Federal National Mortgage Association or any successor.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“FHA” means the Federal Housing Administration, a subdivision of HUD, or any
successor.
“Financeable Assets” means (a) Receivables, (b) Residual Interests, (c)
Servicing Advances, (d) Securitization Assets, (e) REO Assets, and (f) to the
extent not otherwise included, any assets related thereto that are of the type
transferred in connection with securitization transactions involving assets such
as, or similar to, such Receivables, Residual Interests, Servicing Advances,
Securitization Assets, or REO Assets, as the case may be, including, but not
limited to, related Securitization Securities, mortgage related securities and
derivatives, other
16







--------------------------------------------------------------------------------



mortgage related receivables or other similar assets, interests in any of the
foregoing and any collections or proceeds of any of the foregoing.
“Financial Covenant” has the meaning assigned to it in Section 6.10.
“Financial Covenant Compliance” means compliance with the Financial Covenant
levels set forth in Section 6.10 as of the last day of the most recent fiscal
quarter for which financial statements have been delivered, whether or not such
Financial Covenant is required to be tested on such date, and on the proposed
Borrowing date or on a Transaction Date, as applicable, if such compliance were
determined on such date; provided that, with respect to a proposed Borrowing or
a Restricted Payment, Tangible Net Worth may be calculated as of the last day of
the most recent fiscal quarter for which financial statements have been
delivered (or as of the last day of the most recent fiscal month for which
financial statements are internally available) but adjusted on a pro forma basis
to reflect any Restricted Payments made after such quarter end or month end and
the Borrower’s good faith estimate of net income after such quarter end or month
end.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fitch” means Fitch Ratings Inc. (or any successor thereto).
“Fixed Charge Coverage Ratio” means, on any date (the “Transaction Date”), the
ratio of
(x)    the aggregate amount of EBITDA for the four fiscal quarters immediately
prior to the Transaction Date for which internal financial statements are
available (the “Reference Period”) to
(y)    the aggregate Fixed Charges during such Reference Period.
In making the foregoing calculation,
(1)pro forma effect will be given to any Indebtedness, Disqualified Equity
Interests or Preferred Stock incurred during or after the Reference Period to
the extent the Indebtedness is outstanding or is to be incurred on the
Transaction Date as if the Indebtedness, Disqualified Equity Interests or
Preferred Stock had been incurred on the first day of the Reference Period;
(2)pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Transaction Date had
been the applicable rate for the entire Reference Period;
(3)Fixed Charges related to any Indebtedness, Disqualified Equity Interests or
Preferred Stock no longer outstanding or to be repaid or redeemed, defeased or
otherwise discharged on the Transaction Date, except for Interest Expense
accrued during the Reference Period under a revolving credit to the extent of
the commitment thereunder (or under any successor revolving credit) (including
under this Agreement) in effect on the Transaction Date, will be excluded;
17







--------------------------------------------------------------------------------



(4)pro forma effect will be given to:
(A)the acquisition or disposition of companies, divisions or lines of businesses
or other investments or purchases of Mortgage Servicing Rights or Servicing
Advances by the Borrower and its Subsidiaries, including any such action since
the beginning of the Reference Period by a Person that became a Subsidiary after
the beginning of the Reference Period, and
(B) the discontinuation of any discontinued operations but, in the case of Fixed
Charges, only to the extent that the obligations giving rise to the Fixed
Charges will not be obligations of the Borrower or any Subsidiary following the
Transaction Date that have occurred since the beginning of the Reference Period
as if such events had occurred, and, in the case of any disposition, the
proceeds thereof applied, on the first day of the Reference Period. To the
extent that pro forma effect is to be given to an acquisition or disposition of
a company, division or line of business, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available. The pro forma calculations shall be made by a
responsible accounting officer of the Borrower in good faith based on the
information reasonably available to it at the time of such calculation and may
include cost savings and operating expense reductions resulting from such
investment, acquisition or purchase (whether or not such cost savings or expense
reductions would be allowable under Regulation S-X promulgated under the
Securities Act or any other regulation or policy of the SEC related thereto).
(5)Any such pro forma calculation may include adjustments appropriate, in the
reasonable good faith determination of the Borrower as set forth in an Officer’s
Certificate, to reflect operating expense reductions and other operating
improvements, synergies or cost savings reasonably expected to result from the
applicable events specified in clause (4) above.
“Fixed Charges” means, for any period, the sum of
(1)Interest Expense (excluding amortization or write-off of deferred financing
costs, discounts or premiums) for such period; and
(2)the product of
(x)cash and non-cash dividends paid, declared, accrued or accumulated on any
Disqualified Equity Interests or Preferred Stock of the Borrower or a
Subsidiary, except for dividends payable in the Borrower’s Qualified Stock or
paid to the Borrower or to a Subsidiary, and
(y)a fraction, the numerator of which is one and the denominator of which is one
minus the sum of the currently effective combined Federal, state, local and
foreign tax rate applicable to the Borrower and its Subsidiaries.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
18







--------------------------------------------------------------------------------



“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor.
“Funding Indebtedness” means (i) any Permitted Servicing Advance Facility
Indebtedness, (ii) any Permitted Warehousing Indebtedness, (iii) any Permitted
Residual Indebtedness, (iv) any Permitted Securitization Indebtedness, (v) any
Indebtedness of the type set forth in clauses (i) through (iv) of this
definition that is acquired by the Borrower or any of its Subsidiaries in
connection with an acquisition permitted under this Agreement, (vi) Indebtedness
under any Credit Enhancement Agreements, (vii) any facility that combines any
Indebtedness under clauses (i), (ii), (iii), (iv), (v) or (vi) of this
definition, and (viii) any refinancing of the Indebtedness under clauses (i),
(ii), (iii), (iv), (v), (vi) or (vii) of this definition existing on the
Effective Date or created thereafter, provided however, solely as of the date of
the incurrence of such Funding Indebtedness, the amount of the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (1) the amount of any Indebtedness incurred in
accordance with this clause (viii) for which the holder thereof has contractual
recourse to the Borrower or its Subsidiaries to satisfy claims with respect
thereto (excluding recourse for carve-out matters such as fraud,
misappropriation, breaches of representations, warranties and covenants and
misapplication and customary indemnities in connection with such transactions)
over (2) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Indebtedness shall not be Funding Indebtedness (but
shall not be deemed to be a new incurrence of Indebtedness subject to the
provisions of the covenant restricting incurrence of Indebtedness, except with
respect to, and solely to the extent of, any such excess that exists upon the
initial incurrence of such Indebtedness incurred under this clause (viii)).
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Ginnie Mae” means the Government National Mortgage Association or any
successor.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“GSE” means a government sponsored enterprise of the United States of America,
including, but not limited to, Fannie Mae, Freddie Mac, Government National
Mortgage Association, any Federal Home Loan Bank, and any public or privately
owned successor entity to any of the foregoing.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services
19







--------------------------------------------------------------------------------



for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, per- and polyfluoroalkyl substances, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedging Agreement” means (i) any interest rate swap agreement, interest rate
cap agreement or other agreement designed to protect against fluctuations in
interest rates or (ii) any foreign exchange forward contract, currency swap
agreement or other agreement designed to protect against fluctuations in foreign
exchange rates.
“Highest Owner Tax Amount” means, with respect to all direct or indirect owners
of the Borrower and the payment of any Tax Distribution, an amount with respect
to the direct or indirect owner receiving the greatest proportionate allocation
of taxable income attributable to its direct or indirect ownership of the
Borrower and/or any of its Subsidiaries in the applicable tax period (or portion
thereof) to which such payment relates (as a result of the application of
Section 704(c) of the Code or otherwise) (such owner, the “Reference Owner”),
calculated by multiplying (x) the aggregate taxable income allocated to such
owner (excluding the tax consequences resulting from any adjustment under
Sections 743(b) and 734(b) of the Code in such applicable taxable period (or
portion thereof), by (y) the Hypothetical Tax Rate.
“HUD” means the U.S. Department of Housing and Urban Development or any
successor department or agency.
“Hypothetical Tax Rate” means the greater of (a) the highest combined marginal
U.S. federal, state and local tax rate for an individual resident in Michigan,
New York City or California (whichever is higher) and (b) the highest combined
marginal U.S. federal, state and local tax rate for a corporation that conducts
no activities other than the activities of the Borrower and its Subsidiaries, in
each case applicable to income and gain attributable to the Borrower and its
Subsidiaries, taking into account (where relevant) the holding period of assets
held by the Borrower and its Subsidiaries, the taxable year in which such income
or gain is recognized by the Borrower and its Subsidiaries and the character of
such income or gain, at the time for U.S. federal income tax purposes.
“IBA” has the meaning assigned to such term in Section 1.05.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
20







--------------------------------------------------------------------------------



“Increased Commitment Supplement” means a supplement to this Agreement executed
pursuant to the terms of Section 2.21.
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.21(a).
“Indebtedness” means, with respect to any Person, without duplication, (a)
obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person), (b) obligations of
such Person to pay the deferred purchase or acquisition price of property or
services, other than trade accounts payable (other than for borrowed money)
within 90 days of the date the related goods are delivered or services are
rendered, arising in the ordinary course of business, and other than to pay
accrued expenses incurred in the ordinary course of business, (c) indebtedness
of others secured by a lien on the property of such Person, whether or not the
respective indebtedness so secured has been assumed by such Person, (d)
obligations (contingent or otherwise) of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person, (e) Capital Lease Obligations of such
Person, (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements, (g) indebtedness of others
Guaranteed by such Person, (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person, (i)
indebtedness of general partnerships of which such Person is a general partner
and (j) any other indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument; provided that, for purposes of this definition,
the following shall not be included as “Indebtedness”: loan loss reserves,
deferred taxes arising from capitalized excess service fees, operating leases,
Qualified Subordinated Indebtedness, liabilities associated with the Borrower’s
or its Subsidiaries’ securitized Home Equity Conversion Mortgage (HECM) loan
inventory where such securitization does not meet the GAAP criteria for sale
treatment, obligations under Hedging Agreements or transactions for the sale of
mortgage loans.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to it in Section 9.03(c).
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Information” has the meaning assigned to it in Section 9.12.
21







--------------------------------------------------------------------------------



“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.
“Interest Expense” means, for any period, (a) the consolidated interest expense
of the Borrower and its Subsidiaries, plus, to the extent not included in such
consolidated interest expense, and to the extent incurred, accrued or payable by
the Borrower or its Subsidiaries, without duplication, (i) interest expense
attributable to Capital Lease Obligations, (ii) amortization of debt discount
and debt issuance costs, (iii) capitalized interest, (iv) non-cash interest
expense, (v) commissions, discounts and other fees and charges owed with respect
to letters of credit and bankers’ acceptance financing, (vi) net costs
associated with Hedging Agreements hedging interest rates in respect of
Indebtedness for borrowed money (including the amortization of fees), (vii) any
of the above expenses with respect to Indebtedness of another Person Guaranteed
by the Borrower or any of its Subsidiaries to the extent paid by the Borrower or
any Subsidiary, and (viii) any premiums, fees, discounts, expenses, and losses
on the sale of accounts receivable (and any amortization thereof) payable by the
Borrower or any Subsidiary in connection with a Securitization, but (b)
excluding any commissions, discounts and other fees and charges, including
interest, on Funding Indebtedness or Non-Recourse Indebtedness of the Borrower
or its Subsidiaries, as determined on a consolidated basis and in accordance
with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of each Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and the Maturity
Date.
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that, (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
22







--------------------------------------------------------------------------------



“Interpolated Rate” means, at any time, for any interest period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender-Related Person” has the meaning assigned to it in Section 9.03(b).
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.
“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any
23







--------------------------------------------------------------------------------



of the foregoing) relating to such asset; provided that in no event shall an
operating lease be deemed to constitute a Lien.
“Liquidity” means, in each case, of the Borrower and its Subsidiaries, (a)
Unrestricted Cash, (b) unfunded advance capacity under committed and uncommitted
Warehousing Facilities (calculated as (x) the lesser of (i) the credit, funding,
or aggregate outstanding purchase price limit and (ii) aggregate borrowing base
value of pledged, sold, or assigned assets less (y) the aggregate purchase price
or advanced and unpaid principal amount of all outstanding transactions or
advances against the related pledged, sold, or assigned assets), (c) self-funded
originations to the extent that there is sufficient additional capacity to fund
such assets under committed and uncommitted Warehousing Facilities, without
duplication with part (b) above and (d) availability under committed facilities
other than the Revolving Facility, and subject to borrowing base or collateral
availability if secured.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
the promissory notes executed under this Agreement and any agreements entered
into in connection herewith by the Borrower with or in favor of the
Administrative Agent and/or the Lenders.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
“Material Adverse Change” means any event, development or circumstances that has
had or would reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any other Loan Document or the rights or remedies of the
Administrative Agent and the Lenders hereunder or thereunder; provided that any
impact, direct or indirect, arising as a result of or related to (or could
reasonably be expected to arise out of or result from) COVID-19 on the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, that were disclosed to the Administrative
Agent and the Lenders prior to the Effective Date shall not constitute, result
in or otherwise have (or reasonably be expected to constitute, result or
otherwise have) such material adverse effect.
“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount equal
to or exceeding [***] of Tangible Net Worth of the Borrower.
24







--------------------------------------------------------------------------------



“Maturity Date” means August 10, 2023; provided however, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning assigned to it in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).
“Mortgage Servicing Right” or “MSR” means, with respect to any Person, the right
of such Person to receive cash flows in its capacity as servicer of any
receivable or pool of receivables, and any interests in such right including,
but not limited to, participation certificates or excess fee strips, together
with any assets related thereto that are of the type transferred in connection
with securitization transactions involving assets such as, or similar to,
Mortgage Servicing Rights, and any collections or proceeds thereof, including
all contracts and contract rights, security interests, financing statements or
other documentation in respect of such Mortgage Servicing Rights, all general
intangibles under or arising out of or relating to such Mortgage Servicing
Rights, and any guarantees, indemnities, warranties or other obligations in
respect of such Mortgage Servicing Rights. For purposes of determining the
amount of a Mortgage Servicing Right at any time, such amount shall be
determined in accordance with GAAP, consistently applied, as of the most recent
practicable date.
“MSR Indebtedness” means any Indebtedness secured by MSRs.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Corporate Indebtedness” means, with respect to the Borrower and its
Subsidiaries, Non-Funding Indebtedness less Unrestricted Cash.
“Net Indebtedness” means, with respect to the Borrower and its Subsidiaries,
Indebtedness less Unrestricted Cash.
“New Lender” has the meaning assigned to such term in Section 2.21(c).
“Non-Funding Indebtedness” means all Indebtedness other than Funding
Indebtedness of the Borrower or its Subsidiaries and shall include Indebtedness
such as unsecured lines of credit, MSR Indebtedness and unsecured senior notes.
“Non-Recourse Indebtedness” means with respect to any specified Person,
Indebtedness that is:
(1)specifically advanced to finance the acquisition of investment assets and
secured only by the assets to which such Indebtedness relates without recourse
to such Person or any of its subsidiaries (other than subject to such customary
carve-out matters for which such Person or its subsidiaries acts as a guarantor
in connection with such Indebtedness, such as fraud, misappropriation, breach of
representation and warranty and misapplication, unless, until and for so long as
a claim for payment or performance has been made thereunder against such Person
(which has not been satisfied) at which time the obligations with respect to any
such customary
25







--------------------------------------------------------------------------------



carve-out shall not be considered Non-Recourse Indebtedness, to the extent that
such claim is a liability of such Person for GAAP purposes);
(2)advanced to (i) such Person or its subsidiaries that holds investment assets
or (ii) any of such Person’s Subsidiaries or group of such Person’s Subsidiaries
formed for the sole purpose of acquiring or holding investment assets, in each
case, against which a loan is obtained that is made without recourse to, and
with no cross-collateralization against, such Person’s or any of such Person’s
subsidiaries’ other assets (other than: (A) cross-collateralization against
assets which serve as collateral for other Non-Recourse Indebtedness; and (B)
subject to such customary carve-out matters for which such Person or its
subsidiaries acts as a guarantor in connection with such Indebtedness, such as
fraud, misappropriation, breach of representation and warranty and
misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder against such Person (which has not been
satisfied) at which time the obligations with respect to any such customary
carve-out shall not be considered Non-Recourse Indebtedness, to the extent that
such claim is a liability of such Person for GAAP purposes) and upon complete or
partial liquidation of which the loan must be correspondingly completely or
partially repaid, as the case may be; or
(3)specifically advanced to finance the acquisition of real property and secured
by only the real property to which such Indebtedness relates without recourse to
such Person or any of its subsidiaries (other than subject to such customary
carve-out matters for which such Person or any of its subsidiaries acts as a
guarantor in connection with such Indebtedness, such as fraud, misappropriation,
breach of representation and warranty and misapplication, unless, until and for
so long as a claim for payment or performance has been made thereunder against
such Person (which has not been satisfied) at which time the obligations with
respect to any such customary carve-out shall not be considered Non-Recourse
Indebtedness, to the extent that such claim is a liability of such Person for
GAAP purposes);
provided that (A) no Non-Recourse Indebtedness shall be secured by Mortgage
Servicing Rights, other than Mortgage Servicing Rights acquired with the
proceeds of such Non-Recourse Indebtedness, and (B) notwithstanding the
foregoing, to the extent that any Non-Recourse Indebtedness is made with
recourse to other assets of a Person or its subsidiaries, only that portion of
such Non-Recourse Indebtedness that is recourse to such other assets or
subsidiaries shall be deemed not to be Non-Recourse Indebtedness.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
26







--------------------------------------------------------------------------------



“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any debtor relief laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed or
allowable claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by the Borrower under any
Loan Document and (b) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that the Administrative Agent or any Lender, in
each case in its sole discretion, may elect to pay or advance on behalf of the
Borrower.
“Officer’s Certificate” means a certificate signed by a Responsible Officer.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Parent Expenses” means:
(1)costs (including all professional fees and expenses) incurred by any direct
or indirect parent of the Borrower in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
rules or regulations of any governmental, regulatory or self-regulatory body or
stock exchange, this Agreement or any other agreement or instrument, including
in respect of all financial statements, audits, tax returns, and administration
of benefit plans, in each case to the extent that such costs, fees and expenses
(after
27







--------------------------------------------------------------------------------



giving effect to any reimbursement thereof from Affiliates of the Borrower) are
allocated, consistent with past practice, to the ownership or operation of the
Borrower and its Subsidiaries;
(2)customary indemnification obligations of any direct or indirect parent of the
Borrower owing to directors, officers or employees under its charter or by-laws
or pursuant to written agreements with any such Person;
(3)obligations of any direct or indirect parent of the Borrower in respect of
customary director and officer insurance (including premiums therefor);
(4)general corporate overhead expenses, including professional fees and expenses
and other operational expenses of any direct or indirect parent of the Borrower,
in each case, to the extent that such fees and expenses (after giving effect to
any reimbursement thereof from Affiliates of the Borrower) are allocated,
consistent with past practice, to the ownership or operation of the Borrower and
its Subsidiaries;
(5)compensation (other than bonuses) to directors, officers and employees of any
direct or indirect parent of the Borrower related to services rendered to the
Borrower and its Subsidiaries, which compensation is customary and consistent
with past practice; and
(6)expenses incurred by any direct or indirect parent of the Borrower in
connection with any public offering or other sale of Equity Interests or
Indebtedness of any direct or indirect parent of the Borrower, (x) where the net
proceeds of such offering or sale are received by or contributed to the Borrower
or a Subsidiary, (y) in a pro-rated amount of such expenses in proportion to the
amount of such net proceeds intended to be so received or contributed, or (z)
otherwise on an interim basis prior to completion of such offering so long as
such direct or indirect parent of the Borrower shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary out of the
proceeds of such offering promptly if completed.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” has the meaning assigned to it in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Business” means any of the businesses in which the Borrower and its
Subsidiaries are engaged on the Effective Date, and any business reasonably
related, incidental, complementary or ancillary thereto or any business deemed
strategically desirable by the Borrower in good faith in connection therewith.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
28







--------------------------------------------------------------------------------



(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);
(f) survey exceptions, title exceptions, encumbrances, easements or reservations
of, or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property, not interfering in any material
respect with the conduct of the business of the Borrower and its Subsidiaries;
(g) leases, licenses, subleases or sublicenses granted to third parties in the
ordinary course of business, including of intellectual property;
(h) customary Liens in favor of trustees and escrow agents, Liens to secure cash
management services or to implement pooling arrangements and netting and setoff
rights, banker’s liens and the like in favor of financial institutions,
depositories, securities intermediaries and counterparties to financial
obligations and instruments;
(i) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit
and the proceeds thereof;
(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business so long as such Liens only cover the related
goods; and
(k) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holder Group” means any group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision) the members
of which include
29







--------------------------------------------------------------------------------



any of the Permitted Holders specified in clauses (i), (ii), (iii), (iv) and (v)
of the definition of “Permitted Holders” and that, directly or indirectly, hold
or acquire beneficial ownership of the voting stock of the Borrower, so long as
(1) each member of the Permitted Holder Group has voting rights proportional to
the percentage of ownership interests held or acquired by such member (or more
favorable voting rights, in the case of any Permitted Holders specified in
clauses (i), (ii), (iii), (iv) and (v) of the definition of “Permitted Holders”)
and (2) no person or other “group” (other than Permitted Holders specified in
clauses (i), (ii), (iii), (iv) and (v) of the definition of “Permitted Holders”)
beneficially owns more than 40% on a fully diluted basis of the voting stock
held by the Permitted Holder Group.
“Permitted Holders” means, at any time, each of (i) Daniel Gilbert, his spouse,
children (natural or adopted), lineal descendants or the estates, heirs,
executors, personal representatives, successors or administrators upon or as a
result of the death, incapacity or incompetency of such Person, or any trust
established for the benefit of (or any charitable trust or non-profit entity
established by) any Gilbert family member mentioned in this clause (i), or any
trustee, protector or similar person of such trust or non-profit entity or any
“person” (as such term is used in Section 13(d) or 14(d) of the Exchange Act),
directly or indirectly, controlling, controlled by or under common control with
any Permitted Holder mentioned in this clause (i), (ii) Jay Farner, his spouse,
children (natural or adopted), lineal descendants or heirs, or any trust
established for the benefit of (or any charitable trust or non-profit entity
established by) any Farner family member mentioned in this clause (ii), or any
trustee, protector or similar person of such trust or non-profit entity or any
“person” (as such term is used in Section 13(d) or 14(d) of the Exchange Act),
directly or indirectly, controlling, controlled by or under common control with
any Permitted Holder mentioned in this clause (ii), (iii) RKT Holdings, LLC,
(iv) any person that has no material assets other than the capital stock of the
Borrower and any direct or indirect parent of the Borrower and, directly or
indirectly, holds or acquires 100% of the total voting power of the voting stock
of the Borrower, and of which no other person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), other than any of the other Permitted Holders, holds more than 40%
of the total voting power of the voting stock thereof (unless the other
Permitted Holders have, at such time, the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the members of the board of directors or equivalent governing body of the
Borrower), (v) any New Parent and its Subsidiaries, (vi) any person who is
acting solely as an underwriter in connection with a public or private offering
of equity interests of the Borrower or any of its direct or indirect parent
companies, acting in such capacity and (vii) any Permitted Holder Group.
“Permitted Refinancing Indebtedness” means an extension or renewal of,
replacement of, or substitution for, or issued in exchange for, or the net
proceeds of which are used to repay, prepay, defease, retire, redeem,
repurchase, refinance or refund, including by way of defeasance (all of the
above, for purposes of this clause, “refinance”) in whole or in part then
outstanding Indebtedness in an amount (after deduction of any original issue
discount) not to exceed the principal amount of the Indebtedness so refinanced,
plus premiums, accrued interest, fees and expenses; provided that, (A) in case
the Indebtedness to be refinanced is Subordinated Debt, the new Indebtedness, by
its terms or by the terms of any agreement or instrument pursuant to which it is
outstanding, is expressly made subordinate in right of payment to the Revolving
Facility at
30







--------------------------------------------------------------------------------



least to the extent that the Indebtedness to be refinanced is subordinated to
the Revolving Facility and (B) the new Indebtedness does not have a stated
maturity prior to the earlier of (x) the stated maturity of the Indebtedness to
be refinanced and (y) 91 days following the final scheduled maturity of the
Revolving Facility (provided that this subclause (B) will not apply to any
refunding or refinancing of any secured Indebtedness).
“Permitted Residual Indebtedness” means any Indebtedness of the Borrower or any
of its Subsidiaries under a Residual Funding Facility; provided that the excess
(determined as of the most recent date for which internal financial statements
are available), if any of (x) the amount of any such Permitted Residual
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such Permitted
Residual Indebtedness (excluding recourse for carve-out matters such as fraud,
misappropriation, breaches of representations, warranties and covenants and
misapplication and customary indemnities in connection with such transactions)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Permitted Residual Indebtedness shall be deemed not to
be Permitted Residual Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to the provisions of the covenant restricting
incurrence of Indebtedness, except with respect to, and solely to the extent of,
any such excess that exists upon the initial incurrence of such Indebtedness).
“Permitted Securitization Indebtedness” means Securitization Indebtedness;
provided (i) that in connection with any Securitization, any Warehousing
Indebtedness or other Funding Indebtedness used to finance the purchase,
origination or pooling of any Receivables or other asset subject to such
securitization is repaid in connection with such securitization to the extent of
the net proceeds received by the Borrower and its Subsidiaries from the
applicable Securitization Entity or other purchaser of Receivables,
Securitization Securities or other Financeable Assets, and (ii) the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such Securitization
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries (other than any Securitization Entity) to satisfy
claims with respect to such Securitization Indebtedness (excluding recourse for
carve-out matters such as fraud, misappropriation, breaches of representations,
warranties, and covenants, and misapplication and customary indemnities in
connection with such transactions and excluding recourse in the form of Liens on
the Equity Interests of a Securitization Entity) over (y) the aggregate (without
duplication of amounts) Realizable Value of the assets that secure such
Securitization Indebtedness shall not be Permitted Securitization Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to the
provisions of the covenant restricting incurrence of Indebtedness, except with
respect to, and solely to the extent of, any such excess that exists upon the
initial incurrence of such Indebtedness).
“Permitted Servicing Advance Facility Indebtedness” means any Indebtedness of
the Borrower or any of its Subsidiaries incurred under a Servicing Advance
Facility; provided however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any of (x) the
amount of any such Permitted Servicing Advance Facility Indebtedness for which
the holder thereof has contractual recourse to the Borrower or its
31







--------------------------------------------------------------------------------



Subsidiaries to satisfy claims with respect to such Permitted Servicing Advance
Facility Indebtedness (excluding recourse for carve-out matters such as fraud,
misappropriation, breaches of representations, warranties and covenants and
misapplication and customary indemnities in connection with such transactions)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Permitted Servicing Advance Facility Indebtedness shall
not be Permitted Servicing Advance Facility Indebtedness (but shall not be
deemed to be a new incurrence of Indebtedness subject to the provisions of the
covenant restricting incurrence of Indebtedness, except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness).
“Permitted Warehousing Indebtedness” means Warehousing Indebtedness; provided
however, that the excess (determined as of the most recent date for which
internal financial statements are available), if any, of (x) the amount of any
such Warehousing Indebtedness for which the holder thereof has contractual
recourse to the Borrower or its Subsidiaries to satisfy claims with respect to
such Warehousing Indebtedness (excluding recourse for carve-out matters such as
fraud, misappropriation, breaches of representations, warranties and covenants
and misapplication and customary indemnities in connection with such
transactions) over (y) the aggregate (without duplication of amounts) Realizable
Value of the assets which secure such Warehousing Indebtedness shall not be
Permitted Warehousing Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to the provisions of the covenant restricting
incurrence of Indebtedness, except with respect to, and solely to the extent of,
any such excess that exists upon the initial incurrence of such Indebtedness).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Preferred Stock” means, with respect to any Person, any and all Equity
Interests which is preferred as to the payment of dividends or distributions,
upon liquidation or otherwise, over another class of Equity Interests of such
Person.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative
32







--------------------------------------------------------------------------------



Agent). Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced or quoted as being effective.
“Proceeding” means any claim, litigation, investigation, action, suit,
arbitration or administrative, judicial or regulatory action or proceeding in
any jurisdiction.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Compliance” means compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
“Qualified Subordinated Indebtedness” means, with respect to any Person, all
unsecured Indebtedness of such Person, for borrowed money, that is, by its terms
or by the terms of a subordination agreement (which terms shall have been
approved by the Administrative Agent), in form and substance satisfactory to the
Administrative Agent, effectively subordinated in right of payment to all other
present and future obligations and all indebtedness of such Person, of every
kind and character, owed to Administrative Agent and the Lenders under the Loan
Documents and which terms or subordination agreement, as applicable, include,
among other things, standstill and blockage provisions approved by the
Administrative Agent, restrictions on amendments without the consent of the
Administrative Agent, non-petition provisions and maturity date or dates for any
principal thereof at least 12 months after the Maturity Date.
“Rating Agency” means each of S&P, Moody’s and Fitch.
“Realizable Value” of an asset means (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the
Borrower in its reasonable discretion and consistent with customary industry
practice and (ii) with respect to any other asset, the lesser of (x) the face
value of such asset and (y) the market value of such asset as determined by the
Borrower in accordance with the agreement governing the applicable Warehousing
Indebtedness or Permitted Residual Indebtedness, as the case may be (or, if such
agreement does not contain any related provision, as determined by senior
management of the Borrower in good faith); provided however, that the Realizable
Value of any asset described in clause (i) or (ii) above which an unaffiliated
third party has a binding contractual commitment to purchase from the Borrower
or any of its Subsidiaries shall be the minimum price payable to the Borrower or
such Subsidiary for such asset pursuant to such contractual commitment.
“Receivables” means mortgage loans and other mortgage related receivables
arising in the ordinary course of business, together with any assets related
thereto that are of the type transferred in connection with securitization
transactions involving assets such as, or similar to,
33







--------------------------------------------------------------------------------



such Receivables, and any collections or proceeds of any of the foregoing,
including all collateral securing such Receivables, all contracts and contract
rights, security interests, financing statements or other documentation in
respect of such Receivables, all general intangibles under or arising out of or
relating to such Receivables and any guarantees, indemnities, warranties or
other obligations in respect of such Receivables; provided however, that (i) for
purposes of determining the amount of a Receivable at any time, such amount
shall be determined in accordance with GAAP, consistently applied, as of the
most recent practicable date and (ii) “Receivables” shall exclude Residual
Interests and Servicing Advance Receivables.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Reference Owner” has the meaning assigned to it in the definition of “Highest
Owner Tax Amount.”
“Reference Period” has the meaning assigned to it in the definition of “Fixed
Charge Coverage Ratio.”
“Register” has the meaning assigned to such term in Section 9.04(b).
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“REO Asset” of a person means a real estate asset owned by such person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a Receivable or Servicing Advance Receivable.
“Required Lenders” means, subject to Section 2.20, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 7.01 or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposures
and Unfunded Commitments representing more than [***] of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time, provided that,
solely for purposes of declaring the Loans to be due
34







--------------------------------------------------------------------------------



and payable pursuant to Section 7.01, the Unfunded Commitment of each Lender
shall be deemed to be zero; and (b) for all purposes after the Loans become due
and payable pursuant to Section 7.01 or the Commitments expire or terminate,
Lenders having Revolving Credit Exposures representing more than [***] of the
Total Revolving Credit Exposure at such time.
“Residual Funding Facility” means any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to the Borrower or any Subsidiary secured by Residual Interests.
“Residual Interest” means (i) any residual, subordinated, reserve accounts and
ownership, participation or equity interest held by the Borrower or a Subsidiary
in Securitization Entities and/or Warehousing Facility Trusts or their assets,
regardless of whether required to appear on the face of the consolidated
financial statements in accordance with GAAP or (ii), with respect to any
Securitization Entity, the residual right (which may be represented by an equity
interest or a subordinated debt obligation of such entity) owned or held by the
Borrower or a Subsidiary (other than a Securitization Entity) to receive cash
flows from the Financeable Assets sold to such Securitization Entity in excess
of amounts needed to pay principal of, interest on and other amounts in respect
of Securitization Indebtedness of such entity, servicing expenses of such
entity, costs in respect of hedging obligations of such entity (if any) and
other fees and obligations in respect of the third-party securities issued by
such entity and secured by such Financeable Assets.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, the chief financial
officer, the president or the treasurer of the Borrower.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests and (b) any repayment, redemption, repurchase, defeasance,
retirement or any payment with respect to any Subordinated Debt.
“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.
“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Revolving Loans at such time.
“Revolving Facility” means the Commitments and the Revolving Loans made
thereunder.
35







--------------------------------------------------------------------------------



“Revolving Loan” means a Loan made pursuant to Section 2.03 and any Incremental
Revolving Loan.
“RHS” means the Rural Housing Service of the Rural Development Agency of the
United States Department of Agriculture or any successor.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereto).
“Sanctioned Country” means, at any time, a country, region or territory which is
the target of comprehensive Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person located, organized or resident in a Sanctioned Country, (c) any Person
owned 50% or more by, or controlled by, any such Person or Persons described in
the foregoing clauses (a) or (b), or (d) any Person otherwise the target of
Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization” means a public or private transfer, pledge, re-pledge, sale or
financing, on a fixed or revolving basis, (collectively, “financing”) of (i)
Servicing Advances, (ii) mortgage loans, (iii) installment contracts, (iv)
deferred servicing fees, (v) warehouse loans secured by mortgage loans, (vi)
mortgage backed and other asset backed securities, including interest only
securities, and Securitization Securities, (vii) dealer floorplan loans, (viii)
other loans and related assets, and/or (ix) other receivables (including, but
not limited to, Receivables), Residual Interests, REO Assets, other Financeable
Assets, collections or proceeds of any of the foregoing or similar assets (or
any interests in any of the foregoing or in Securitization Entities owning any
of the foregoing, including, but not limited to, Securitization Securities) and
any other asset capable of being securitized or transferred, pledged, re-pledged
or sold in connection with Securitizations (clauses (i)-(ix) above,
collectively, the “Securitization Assets”), in each case where such financing of
Securitization Assets is done in a manner by which the Borrower or any of its
Subsidiaries directly or indirectly securitizes a pool of Securitization Assets
including, but not limited to, any such transaction involving the sale,
transfer, contribution, pledge or re-pledge of Securitization Assets to a
Securitization Entity or the issuance by a Securitization Entity of
Securitization Securities that are used to directly or indirectly finance
Securitization Assets.
36







--------------------------------------------------------------------------------



“Securitization Assets” has the meaning specified in the definition of
“Securitization.”
“Securitization Entity” means (i) any Warehousing Facility Trust, and any other
person (whether or not a subsidiary of the Borrower) established for the purpose
of issuing asset-backed or mortgaged-backed or mortgage pass-through securities
of any kind (including collateralized mortgage obligations, net interest margin
securities, certificates of beneficial or participation interests or other
Securitization Securities), (ii) any special purpose subsidiary established for
the purpose of selling, depositing, or contributing Securitization Assets into a
person described in clause (i) or holding securities in any related
Securitization Entity, regardless of whether such person is an issuer of
securities; provided that such person is not an obligor with respect to any
Indebtedness of the Borrower, and (iii) any special purpose subsidiary of the
Borrower formed exclusively for the purpose of satisfying the requirements of
Credit Enhancement Agreements and regardless of whether such subsidiary is an
issuer of securities; provided that such person is not an obligor with respect
to any Indebtedness of the Borrower other than under Credit Enhancement
Agreements.
“Securitization Indebtedness” means (i) Indebtedness (including Securitization
Securities) of the Borrower or any of its Subsidiaries incurred pursuant to
on-balance sheet Securitizations and (ii) any Indebtedness (including
Securitization Securities) consisting of advances or other loans made to the
Borrower or any of its Subsidiaries based upon securities (including
Securitization Securities) issued by a Securitization Entity pursuant to a
Securitization and acquired or retained by the Borrower or any of its
Subsidiaries. Without limiting the foregoing, it is expressly understood and
agreed that each of the following transactions are Securitization Indebtedness:
(i) the sale of loans to Fannie Mae, Freddie Mac, or the Federal Home Loan Bank,
(ii) the issuance of securities by the Borrower or a Subsidiary under one of
Ginnie Mae’s mortgage backed securities programs, including a home equity
conversion mortgage program, and (iii) liabilities associated with the Borrower
or its Subsidiaries’ Home Equity Conversion Mortgage loan inventory where the
securitization of such loan inventory does not meet the GAAP criteria for sale
treatment; provided that the foregoing transactions shall be deemed to be
Securitization Indebtedness only to the extent that such transactions continue
to satisfy the terms described in the first sentence of this definition.
“Securitization Securities” means, with respect to any Securitization, Funding
Indebtedness, permitted refinancing indebtedness, notes, bonds or other debt
instruments, beneficial interests in a trust, undivided ownership or
participation interests in an entity or in a pool or pools of Financeable
Assets, or any interest in any of the foregoing or other securities issued,
sold, pledged or re-pledged by the Borrower, the relevant subsidiary or
Securitization Entity to banks, investors, other financing sources, the Borrower
or its Subsidiaries.
“Servicing Advance Facility” means any funding arrangement with lenders
collateralized in whole or in part by Servicing Advances under which advances
are made to the Borrower or any of its Subsidiaries based on such collateral.
“Servicing Advance Receivables” means rights to collections under mortgage
related receivables of or other rights to reimbursement of Servicing Advances
that the Borrower or a
37







--------------------------------------------------------------------------------



Subsidiary of the Borrower has made in the ordinary course of business and on
customary industry terms.
“Servicing Advances” means advances made by the Borrower or any of its
Subsidiaries in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any of its Subsidiaries otherwise advances
in its capacity as servicer.
“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of the Borrower within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC (or any successor provision).
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and (d) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Standard Securitization Undertakings” means all representations, warranties,
covenants and indemnities (including obligations to repurchase any Financeable
Assets sold in such securitization and any margin calls under any Warehousing
Facilities or MSR Facilities) entered into by the Borrower or a Subsidiary
(other than a Securitization Entity) in connection with Funding Indebtedness or
MSR Indebtedness.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be
38







--------------------------------------------------------------------------------



deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Debt” means any Indebtedness of the Borrower which is subordinated
in right of payment to the Loans, pursuant to a written agreement to that
effect.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Syndication Agents” means Morgan Stanley Bank, N.A., Fifth Third Bank and
Goldman Sachs Bank USA, in their capacities as syndication agents hereunder.
“Tangible Net Worth” means, with respect to the Borrower and its Subsidiaries at
any date, the excess of the total assets over the total liabilities of the
Borrower and its Subsidiaries on such date, each to be determined in accordance
with GAAP consistent with those applied in the preparation of the Borrower’s
financial statements less the sum of the following (without duplication): (a)
the book value of all investments (including loans to) in non-consolidated
subsidiaries, and (b) any other assets of the Borrower and consolidated
Subsidiaries that would be treated as intangibles under GAAP including, without
limitation, goodwill, research and development costs, trademarks, trade names,
copyrights, patents, rights to refunds and indemnification and unamortized debt
discount and expenses. Notwithstanding the foregoing, Mortgage Servicing Rights
shall be included in the calculation of total assets.
“Tax Amount” means the Highest Owner Tax Amount divided by such Reference
Owner’s proportionate direct or indirect economic ownership interest in the
Borrower.
“Tax Distributions” means, (A) in respect of any taxable period for which the
Borrower is treated as a partnership (or other pass-through entity) or
disregarded entity for U.S. federal and/or applicable state, local or foreign
tax purposes except in the case in which the Borrower is treated as a
disregarded entity for U.S. federal income tax purposes that is wholly owned
(directly or indirectly) by a C corporation for U.S. federal and/or applicable
state or local income tax purposes, distributions to any owners of the Borrower
in an amount not to exceed each owner’s proportionate share of the Tax Amount or
(B) in respect of any taxable period for which
39







--------------------------------------------------------------------------------



the Borrower and/or any of its Subsidiaries are members of a consolidated,
combined, affiliated, unitary or similar tax group for U.S. federal and/or
applicable state, local or foreign tax purposes of which a direct or indirect
parent of the Borrower is the common parent, or for which the Borrower is a
disregarded entity for U.S. federal income tax purposes that is wholly owned
(directly or indirectly) by a C corporation for U.S. federal and/or applicable
state or local income tax purposes, distributions to any direct or indirect
parent of the Borrower in an amount not to exceed the amount of any U.S.
federal, state, local or foreign taxes that the Borrower and/or its
Subsidiaries, as applicable, would have paid for such taxable period had the
Borrower and/or its Subsidiaries, as applicable, been a stand-alone corporate
taxpayer or a stand-alone corporate group.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Net Corporate Indebtedness Ratio” means the ratio of Net Corporate
Indebtedness of the Borrower and its Subsidiaries to Tangible Net Worth of the
Borrower and its Subsidiaries.
“Total Net Leverage Ratio” means the ratio of Net Indebtedness of the Borrower
and its Subsidiaries to Tangible Net Worth of the Borrower and its Subsidiaries.
“Total Revolving Credit Exposure” means, at any time, the outstanding principal
amount of the Revolving Loans at such time.
“Total Shareholders’ Equity” means, at any date of determination, the
consolidated shareholders’ equity of the Borrower and its Subsidiaries,
calculated excluding (a) any amounts attributable to Disqualified Equity
Interests, (b) treasury stock, (c) the cumulative effect of a change in
accounting principles and (d) any non-controlling interest owned by any Person
in any Subsidiary of the Borrower.
“Transaction Date” has the meaning assigned to it in the definition of “Fixed
Charge Coverage Ratio.”
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook
40







--------------------------------------------------------------------------------



(as amended from time to time) promulgated by the United Kingdom Financial
Conduct Authority, which includes certain credit institutions and investment
firms, and certain affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.
“Unrestricted Cash” means the unencumbered and unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“VA” means the U.S. Department of Veterans Affairs or any successor department
or agency.
“Warehousing Facility” means any financing arrangement of any kind, including
financing arrangements in the form of purchase facilities, repurchase
facilities, early purchase facilities, early buyout facilities, required
modification buyout facilities, re-pledge facilities, loan agreements, note
and/or other security issuance facilities and commercial paper facilities (and
excluding, in all cases, Securitizations), with a financial institution or other
lender (including, but not limited to, any GSE) or purchaser, in each case
exclusively to finance or refinance (i) the purchase, origination, pooling or
funding of Receivables or other Financeable Assets by the Borrower or any
Subsidiary prior to sale to a third party, (ii) Servicing Advances, (iii) the
carrying of REO Assets related to Receivables or other Financeable Assets, (iv)
funded debt draws with respect to mortgages that have not yet cleared (drafts
payable) that will be funded by such facility, or (v) Financeable Assets in any
other manner; provided that such purchase, origination, pooling, funding,
refinancing, carrying and/or draw is in the ordinary course of business.
“Warehousing Facility Trusts” means any person (whether or not a subsidiary of
the Borrower) established for the purpose of issuing notes or other securities
(including, but not limited to, Securitization Securities) or holding, pledging
or repledging any of the assets described in clauses (i) through (iv) below, or
interests therein or pledges thereof, or entering into a Warehousing Facility
with the Borrower or a Subsidiary, in each case in connection with a Warehousing
Facility, which notes and securities are backed by, or represent interests in,
(i)
41







--------------------------------------------------------------------------------



loans, mortgage-related securities, Financeable Assets or other receivables
originated or purchased by, and/or contributed to, such person from the Borrower
or any subsidiary of the Borrower; (ii) specified Servicing Advances originated
or purchased by, and/or contributed to, such person from the Borrower or any
subsidiary of the Borrower; (iii) the carrying of REO Assets related to loans
and other receivables originated or purchased by, and/or contributed to, such
person from the Borrower or any subsidiary of the Borrower; or (iv) interests in
other Warehousing Facility Trusts.
“Warehousing Indebtedness” means Indebtedness in connection with a Warehousing
Facility.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02.Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03.Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise
42







--------------------------------------------------------------------------------



specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04.Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05.Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(d), of any change to the reference rate upon which the
43







--------------------------------------------------------------------------------



interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
2.14(b), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.14(c)), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

SECTION 1.06. [Reserved].

SECTION 1.07.Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

ARTICLE II
The Credits

SECTION 2.01.Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result (after giving effect to any application of proceeds of such Borrowing
pursuant to Section 2.10) in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the Total Revolving Credit Exposure
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

SECTION 2.02.Loans and Borrowings.
(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.
44







--------------------------------------------------------------------------------



Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of five Eurodollar Revolving Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
submitting a Borrowing Request (a) in the case of a Eurodollar Borrowing, not
later than 12:00 p.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
45








--------------------------------------------------------------------------------



SECTION 2.04. [Reserved]

SECTION 2.05. [Reserved]

SECTION 2.06. [Reserved]

SECTION 2.07.Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof solely by wire transfer of immediately available funds, by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
(and in no event later than 4:00 p.m., New York City time) crediting the funds
so received in the aforesaid account of the Administrative Agent to an account
of the Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08.Interest Elections.
(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the
46







--------------------------------------------------------------------------------



Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be signed by a Responsible Officer of the Borrower.
(c)Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall, if not repaid,
be continued as a Eurodollar Revolving Borrowing with an Interest Period of the
same duration as the Interest Period then ended. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
47








--------------------------------------------------------------------------------



SECTION 2.09.Termination and Reduction of Commitments.
(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.
(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, (A) any Lender’s Revolving Credit Exposure would exceed its
Commitment or (B) the sum of the Total Revolving Credit Exposure would exceed
the total Commitments.
(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10.Repayment of Loans; Evidence of Indebtedness.
(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations
48







--------------------------------------------------------------------------------



recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11.Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.
(b)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and any break funding payments required by
Section 2.16.

SECTION 2.12.Fees.
(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Unfunded Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Commitment terminates. Commitment fees accrued through and including the last
day of March, June, September and December of each year shall be payable in
arrears on the fifteenth day following such last day and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date
49







--------------------------------------------------------------------------------



hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(b)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(c)All fees payable hereunder shall be paid on the dates due, in dollars in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13.Interest.
(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)[Reserved].
(d)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, [***] plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, [***] plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
50








--------------------------------------------------------------------------------



SECTION 2.14.Alternate Rate of Interest.
(a)Subject to clauses (b), (c), (d) and (e) of this Section 2.14, if prior to
the commencement of any Interest Period for a Eurodollar Borrowing:
(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (B) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent and the Borrower will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
51







--------------------------------------------------------------------------------



(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.
(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.

SECTION 2.15.Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such
52







--------------------------------------------------------------------------------



Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor.

SECTION 2.16.Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
53








--------------------------------------------------------------------------------



SECTION 2.17.Withholding of Taxes; Gross-Up Payments Free of Taxes.
(a)Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, Other
Taxes.
(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of
54







--------------------------------------------------------------------------------



such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or
55







--------------------------------------------------------------------------------



reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or
(4)to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
56







--------------------------------------------------------------------------------



shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.
57








--------------------------------------------------------------------------------



SECTION 2.18.Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due or the date fixed for any prepayment hereunder, in
immediately available funds, without setoff, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 383 Madison Avenue,
New York, New York. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. Notwithstanding the foregoing, the Borrower
may make separate arrangements with individual Lenders with respect to payment
of interest, including by applying “earnings credit” owed by such Lenders;
provided that the Borrower shall have obtained the consent of the Administrative
Agent and each Lender party to such arrangements.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
58







--------------------------------------------------------------------------------



foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders pursuant to the terms hereof or any other Loan Document (including any
date that is fixed for prepayment by notice from the Borrower to the
Administrative Agent pursuant to Section 2.11(b)), notice from the Borrower that
the Borrower will not make such payment or prepayment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

SECTION 2.19.Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other
59







--------------------------------------------------------------------------------



amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that (i) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided that any such documents shall be
without recourse to or warranty by the parties thereto.

SECTION 2.20.Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.03 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; fifth, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement or under any other Loan Document; and sixth, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share,
60







--------------------------------------------------------------------------------



and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto; and
(c)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (c)
shall not apply to the vote of a Defaulting Lender except (i) such Defaulting
Lender’s Commitment may not be increased or extended without its consent and
(ii) the principal amount of, or interest or fees payable on, Loans may not be
reduced or excused or the scheduled date of payment may not be postponed as to
such Defaulting Lender without such Defaulting Lender’s consent.
(d)In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Revolving Credit Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21.Incremental Revolving Facilities.
(a)The Borrower may, on no more than five occasions, pursuant to an Increased
Commitment Supplement increase the aggregate amount of the Commitments (the
commitment of any Lender to provide such increase, an “Incremental Revolving
Commitment” and such increase, an “Incremental Revolving Facility” and any loans
made pursuant to an Incremental Revolving Facility, “Incremental Revolving
Loans”) in an aggregate outstanding principal amount not to exceed [***], which
increase shall be requested in Dollars.
(b)Each Incremental Revolving Facility shall be subject to the following
provisions:
(i)each Incremental Revolving Commitment must be in an aggregate amount equal to
any integral multiple of $5,000,000 and not less than $25,000,000 (provided that
such amount may be less than $25,000,000 if such amount represents all remaining
availability for Incremental Revolving Facilities under the limit set forth
above),
(ii)except as the Borrower and any Lender may separately agree, no Lender shall
be obligated to provide any Incremental Revolving Commitment, and the
61







--------------------------------------------------------------------------------



determination to provide any Incremental Revolving Commitment shall be within
the sole discretion of such Lender,
(iii)no Incremental Revolving Facility, Incremental Revolving Commitment or
Incremental Revolving Loan (nor the creation, provision or implementation
thereof) shall require the approval of any existing Lender other than in its
capacity, if any, as a lender providing all or part of any Incremental Revolving
Commitment,
(iv)the terms and conditions of any Incremental Revolving Facility shall be
identical to the existing Revolving Loans and Commitments (other than with
respect to fees) and, for purposes of this Agreement and the other Loan
Documents, all Revolving Loans made under any Incremental Revolving Commitment
shall be deemed to be Revolving Loans,
(v)to the extent applicable, any fees payable in connection with any Incremental
Revolving Facility shall be determined by the Borrower and the arrangers and/or
lenders providing such Incremental Revolving Facility,
(vi)no Incremental Revolving Facility may be guaranteed by any Person and no
Incremental Revolving Facility shall be secured,
(vii)the proceeds of any Incremental Revolving Facility shall be used for
general corporate purposes and any other use permitted by this Agreement, and
(viii)(A) no Default or Event of Default shall exist immediately prior to or
after giving effect to such Incremental Revolving Facility and (B) the
representations and warranties of the Borrower set forth in the Loan Documents
shall be true and correct in all material respects (or, in the case of any
representation and warranty qualified by materiality, all respects) on and as of
the date of the effectiveness of such Incremental Revolving Facility after
giving effect to the Loans made on such date, except to the extent such
representations and warranties specifically relate to any earlier date in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date (or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier date).
(c)Incremental Revolving Commitments may be provided by any existing Lender, or
by one or more new banks, financial institutions or other entities that are not
Ineligible Institutions (any such other lender, a “New Lender”); provided that
the Administrative Agent shall have a right to consent (such consent not to be
unreasonably withheld or delayed) to the relevant New Lender’s provision of
Incremental Revolving Commitments.
(d)Each Lender or New Lender providing a portion of any Incremental Revolving
Commitment shall execute and deliver to the Administrative Agent and the
Borrower all such documentation (including the relevant Increased Commitment
Supplement) as may be reasonably required by the Administrative Agent to
evidence and effectuate such Incremental Revolving Commitment. On the effective
date of such Incremental Revolving Commitment, each New Lender shall become a
Lender for all purposes in connection with this Agreement.
62







--------------------------------------------------------------------------------



(e)The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Increased Commitment Supplement and/or any amendment to this Agreement
and/or to any other Loan Document as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower to effect the
provisions of this Section 2.21.
(f)This Section 2.21 shall supersede any provision in Section 9.02 to the
contrary.
(g)Each increase and addition consummated under this Section 2.21 shall be
effective upon the delivery of an Increased Commitment Supplement (herein so
called) executed by the Borrower, the Administrative Agent and the Lenders
willing to increase their respective Revolving Commitments and/or the New
Lenders (if any).

ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:

SECTION 3.01.Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02.Authorization; Enforceability. The Transactions are within the
Borrower’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03.Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect (unless the failure to obtain such consents or
approval will not have a Material Adverse Effect), (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, unless such
violation or default will not have a Material Adverse Effect and (d) will
63







--------------------------------------------------------------------------------



not result in the creation or imposition of, or the requirement to create, any
Lien on any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04.Financial Condition; No Material Adverse Change.
(a)The Borrower has heretofore furnished to the Lenders (i) its audited
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal years ended December 31, 2019, December 31,
2018 and December 31, 2017, reported on by Ernst & Young LLP and (ii) its
unaudited consolidated balance sheet and statements of income and cash flows as
of and for the fiscal quarter and the portion of the fiscal year ended March 31,
2020, certified by a Financial Officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
(b)Since December 31, 2019, there has been no Material Adverse Change with
respect to the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05.Properties.
(a)Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes, except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than as set forth on
Schedule 3.06 (the “Disclosed Matters”)) or (ii) that involve this Agreement or
the Transactions.
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply
64







--------------------------------------------------------------------------------



with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) is subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07.Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

SECTION 3.08.Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10.ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.Disclosure.
(a)None of the reports, lender presentations, information memorandum, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains, at the
time furnished, any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
(b)As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the
65







--------------------------------------------------------------------------------



Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

SECTION 3.12.Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and, to the knowledge of the Borrower, its employees and agents (when
acting in their role as directors, officers, employees and agents), are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary, any of their respective
directors or officers or, to the Borrower’s knowledge, employees or (b) to the
Borrower’s knowledge, any agent of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other Transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

SECTION 3.13.Affected Financial Institutions. The Borrower is not an Affected
Financial Institution.

SECTION 3.14.[Reserved]

SECTION 3.15.Margin Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing, not more than [***] of the value
of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) will be Margin Stock.

SECTION 3.16.Solvency. The Borrower and its Subsidiaries, taken as a whole, are
Solvent.

SECTION 3.17.Subsidiaries. Schedule 3.17 contains an accurate list of all
Subsidiaries of the Borrower as of the Effective Date, setting forth their
respective jurisdictions of organization and the percentage of their respective
Equity Interests owned by the Borrower or other Subsidiaries. All of the issued
and outstanding Equity Interests of such Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and nonassessable.

SECTION 3.18.Employee Matters. None of the Borrower or its Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Borrower or any of its
Subsidiaries or
66







--------------------------------------------------------------------------------



to the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries, (b) no strike, work stoppage or other labor controversy in
existence or threatened involving the Borrower or any of its Subsidiaries, and
(c) no violation of any laws or regulations, foreign or domestic, with respect
to any employee, union or related matters by the Borrower or its Subsidiaries,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.

SECTION 3.19.Approved Company. The Borrower and applicable Subsidiaries each
have all requisite Agency Approvals and are in good standing with each Agency,
to the extent necessary to conduct their business as then being conducted.

ARTICLE IV
Conditions

SECTION 4.01.Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto a counterpart of this Agreement signed on behalf of such party (which,
subject to Section 9.06(b), may include any Electronic Signatures transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page).
(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Borrower,
in form and substance acceptable to the Administrative Agent and covering
matters relating to the Borrower, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, and the
authorization of this Agreement and the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a),
(b) and (c) of Section 4.02.
(e)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses and fees of
counsel to the Administrative Agent and the Lenders required to be reimbursed or
paid by the Borrower.
67







--------------------------------------------------------------------------------



(f)The Administrative Agent shall have received the audited annual financial
statements and the unaudited quarterly financial statements of the Borrower
referred to in Section 3.04(a).
(g)(i) The Administrative Agent shall have received, at least five days prior to
the Effective Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 Business Days prior to
the Effective Date and (ii) to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least 10 Business Days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).
(h)All governmental and third party approvals necessary in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
(i)Rocket Companies, Inc., a parent company of the Borrower, shall have
completed an initial public offering of its equity securities on the New York
Stock Exchange or Nasdaq prior to the Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on
August 21, 2020 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02.Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing.
(b)At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
(c)The Borrower shall be in Financial Covenant Compliance at the time of and
immediately after giving effect to such Borrowing, and the Administrative Agent
shall have received a certificate, dated as of the date of such Borrowing and
signed by the President or a Financial Officer of the Borrower, certifying to
the Financial Covenant Compliance.
(d)The Borrower shall have delivered a Borrowing Request by the deadlines
specified in Section 2.03.
68







--------------------------------------------------------------------------------



Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)within the earlier of (x) 120 days after the end of each fiscal year of the
Borrower and (y) the date by which the Borrower is required by the SEC to file
such financial statements (including any period as would be permitted by Rule
12b-25 under the Exchange Act or any special order of the SEC) (commencing with
the fiscal year ending December 31, 2020), its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Ernst & Young
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification commentary or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)within the earlier of (x) 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower and (y) the date by which
the Borrower is required by the SEC to file such financial statements (including
any time period as would be permitted by Rule 12b-25 under the Exchange Act or
any special order of the SEC) (commencing with the fiscal quarter ended June 30,
2020), its consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures as of the end of and for the corresponding period or periods of the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default or Event of Default has occurred and, if a Default or
Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations of the Financial Covenants set forth in Section
6.10, whether or not such Financial Covenants are required to be tested, and
(iii) stating whether
69







--------------------------------------------------------------------------------



any change in GAAP or in the application thereof has occurred since the date of
the audited or unaudited financial statements referred to in Section 3.04 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;
(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange;
(e)[reserved];
(f)promptly following any request therefor, copies of accountant letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary;
(g)promptly after any Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Credit Rating, written
notice of such rating change; provided that failure to provide such notice shall
not be a Default or Event of Default; and
(h)promptly following any request therefor, (x) such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower, the Borrower shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely
70







--------------------------------------------------------------------------------



responsible for timely accessing posted documents or requesting delivery of
paper copies of such document to it and maintaining its copies of such
documents.
The financial statements, information and other documents required to be
provided pursuant to Section 5.01(a), (b) or (d) may be those of (i) the
Borrower or (ii) any direct or indirect parent of the Borrower (any such entity
described in clause (i) or (ii), a “Reporting Entity”), so long as in the case
of clause (ii) either (1) such direct or indirect parent of the Borrower shall
not conduct, transact or otherwise engage, or commit to conduct, transact or
otherwise engage, in any business or operations other than its direct or
indirect ownership of all of the Equity Interests in, and its management, of the
Borrower or (2) if otherwise, the financial information so delivered shall be
accompanied by the consolidating financial statements of the Borrower and its
Subsidiaries prepared in accordance with GAAP and a reasonably detailed
description of the material quantitative differences between the information
relating to such parent, on the one hand, and the information relating to the
Borrower and its Subsidiaries on a standalone basis, on the other hand.
If at any time the Borrower or any direct or indirect parent of the Borrower has
made a good faith determination to file a registration statement with the SEC
with respect to a public offering of such entity’s capital stock, the Borrower
will not be required to disclose any information or take any actions that, in
the good faith view of the Borrower, would violate the securities laws or the
SEC’s “gun jumping” rules.
Notwithstanding the foregoing, (a) neither the Borrower nor another Reporting
Entity will be required to deliver any information, certificates or reports that
would otherwise be required by (i) Section 302 or Section 404 of the
Sarbanes-Oxley Act of 2002, or related Items 307 or 308 of Regulation S-K or
(ii) Item 10(e) of Regulation S-K promulgated by the SEC with respect to any
non-generally accepted accounting principles financial measures contained
therein, (b) such reports will not be required to contain financial information
required by Rule 3-09, Rule 3-10 or Rule 3-16 (or any successor provision,
including Rule 13-01 and Rule 13-02) of Regulation S-X or include any exhibits
or certifications required by Form 10-K, Form 10-Q or Form 8-K (or any successor
or comparable forms) or related rules under Regulation S-K and (c) such reports
shall be subject to exceptions, exclusions and other differences consistent with
the presentation of financial and other information to the Lenders prior to the
date of this Agreement and shall not be required to present compensation or
beneficial ownership information.

SECTION 5.02.Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)the occurrence of any Default;
(b)the filing or commencement of any Proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Significant
Subsidiary as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would reasonably be expected
to result in a Material Adverse Effect;
71







--------------------------------------------------------------------------------



(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(d)notice of any action arising under any Environmental Law or of any
noncompliance by the Borrower or any Subsidiary with any Environmental Law or
any permit, approval, license or other authorization required thereunder as to
which there is a reasonable possibility of an adverse determination and which,
if adversely determined, would reasonably be expected to result in a Material
Adverse Effect;
(e)the cessation by a credit rating agency of, or its intent to cease, rating
the Borrower’s debt; provided that failure to provide such notice shall not be a
Default or Event of Default; and
(f)any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section (i) shall be in writing and (ii) shall
be accompanied by a statement of a Financial Officer or other executive officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03.Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, including the Borrower’s eligibility as lender, seller/servicer
and issuer described under Section 5.09; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04.Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.

SECTION 5.05.Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and except if failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.06.Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true
72







--------------------------------------------------------------------------------



and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon at least 3 Business Days’ notice, to visit and inspect
its properties, to examine and make extracts from its books and records, to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.07.Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.08.Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of business. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X. The
Borrower will not request any Borrowing, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.09.Approved Company. To the extent previously approved and necessary
for the Borrower and any applicable Subsidiary to conduct their business in all
material respects as it is then being conducted, the Borrower and applicable
Subsidiaries shall each maintain its status with Fannie Mae and Freddie Mac as
an approved seller/servicer, with Ginnie Mae as an approved issuer and an
approved servicer, and as an RHS lender and an RHS servicer in each case in good
standing (each such approval, an “Agency Approval”); provided that, should the
Borrower or any applicable Subsidiary decide to no longer maintain an Agency
Approval (as opposed to an Agency withdrawing an Agency Approval, but including
an Agency ceasing to exist), the Borrower shall notify the Administrative Agent
in writing. Should the Borrower or any applicable Subsidiary, for any reason,
cease to possess all such applicable Agency Approvals to the extent necessary,
the Borrower shall so notify the Administrative Agent promptly in writing.
Notwithstanding the previous sentence and to the extent previously approved, the
Borrower and applicable Subsidiaries shall take all necessary action to maintain
all of their applicable Agency Approvals at all times during the term of this
Agreement.
73








--------------------------------------------------------------------------------



ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01.Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness
(including Preferred Stock of the Subsidiaries), except:
(a)Indebtedness created hereunder;
(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof above the balances outstanding
as of the Effective Date;
(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;
(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
(e)Indebtedness of the Borrower or any Subsidiary incurred to finance the
development, acquisition, construction, purchase, lease, repair, maintenance or
improvement of any fixed or capital assets (real or personal, including but not
limited to, assets consisting of Financeable Assets, mortgage related securities
or derivatives, consumer receivables, and other similar assets (or any interests
in any of the foregoing), and whether through the direct purchase of assets or
the Equity Interest of any person owning such assets), including Capital Lease
Obligations and purchase money indebtedness and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 365 days after the consummation of such development, acquisition,
construction, purchase, lease, repair, maintenance or improvement;
(f)Funding Indebtedness;
(g)MSR Indebtedness, provided that the aggregate principal amount of drawn MSR
Indebtedness on a cumulative basis as of the date of testing does not exceed
[***] of the total value of all MSRs as of such date (provided that such testing
shall only be made upon each drawdown of MSR Indebtedness, and not on an ongoing
basis);
(h)Indebtedness incurred from borrowings by the Borrower and its Subsidiaries
from Rock Holdings Inc. (or any successor entity of Rock Holdings Inc.);
74







--------------------------------------------------------------------------------



(i)Indebtedness so long as, after giving effect to the incurrence of such
indebtedness on a pro forma basis, either (x) the Fixed Charge Coverage Ratio of
the Borrower and its Subsidiaries is at least [***] or (y) the Debt-to-Equity
Ratio of the Borrower and its Subsidiaries is no greater than [***];
(j)Indebtedness in connection with an acquisition of a Permitted Business or of
assets to be used in a Permitted Business (including Financeable Assets) or
Acquired Debt (including in each case through a merger otherwise permitted under
this Agreement) in an aggregate principal amount at any time outstanding under
this clause (j) not to exceed (1) the greater of (x) [***] and (y) [***] of
Consolidated Total Assets and (2) an amount that after giving effect to such
acquisition or merger or other transaction (x) the Fixed Charge Coverage Ratio
of the Borrower and its Subsidiaries would be no less than immediately prior to
the incurrence of such Indebtedness or (y) the Debt-to-Equity Ratio of the
Borrower and its Subsidiaries would be no greater than immediately prior to the
incurrence of such Indebtedness, in each case on a pro forma basis;
(k)Indebtedness of the Borrower or any Subsidiary in an aggregate principal
amount of up to [***] of the net cash proceeds received by the Borrower after
the Effective Date from the issue or sale of Equity Interests of the Borrower or
cash contributed to the capital of the Borrower to the extent that (i) such net
cash proceeds has not been applied to permitted payments under Section 6.07 and
(ii) such net cash proceeds do not constitute proceeds received from the initial
public offering of Rocket Companies, Inc.;
(l)Indebtedness under Hedging Agreements;
(m)unsecured Indebtedness;
(n)Indebtedness of the Borrower or any Subsidiary with respect to (i)
performance, bid, appeal, customs or surety bonds and completion guarantees in
the ordinary course of business or in connection with judgments that do not
result in an Event of Default, obligations in respect of any workers’
compensation claims, early retirement or termination obligations, deferred
compensatory or employee or director equity plans, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage taxes, payment obligations in connection with self-insurance, or similar
requirements, including letters of credit and bankers’ acceptances supporting
any of the foregoing or anything else that is not Indebtedness, or supporting
any of the following items in clauses (ii) or (iii), (ii) financing insurance
premiums or (iii) indemnification, adjustment of purchase price or similar
obligations incurred in connection with the acquisition or disposition of any
business or assets;
(o)to the extent otherwise constituting Indebtedness, Indebtedness deemed to
exist as a result of Standard Securitization Undertakings or Credit Enhancement
Agreements;
(p)Non-Recourse Indebtedness;
(q)to the extent otherwise constituting Indebtedness, obligations arising from
agreements providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of
75







--------------------------------------------------------------------------------



any business, assets or a Subsidiary, including, but not limited to, any
Servicing Advances, Mortgage Servicing Rights, Receivables, mortgage related
securities or derivatives, consumer receivables, REO Assets, Residual Interests,
other Financeable Assets and other similar assets (or any interests in any of
the foregoing) purchased or originated by the Borrower or any of its
Subsidiaries arising in the ordinary course of business;
(r)to the extent constituting Indebtedness, Indebtedness under Excess Spread
Sales incurred in the ordinary course of business;
(s)Indebtedness arising out of or to fund purchases of all remaining outstanding
asset-backed securities of any Securitization Entity in the ordinary course of
business or for the purpose of relieving the Borrower or a Subsidiary of the
administrative expense of servicing such Securitization Entity;
(t)Indebtedness in respect of netting services, overdraft protections, automated
clearing house transactions, and otherwise in connection with treasury and/or
cash management services, including, but not limited to, controlled disbursement
services, overdraft facilities, foreign exchange facilities, deposit and other
accounts and merchant services;
(u)guarantees by the Borrower or any of its Subsidiaries to owners of servicing
rights in the ordinary course of business;
(v)Indebtedness under Currency Agreements; provided that in the case of Currency
Agreements which are related to Indebtedness, such Currency Agreements do not
increase the Indebtedness of the Borrower and its Subsidiaries outstanding other
than as a result of fluctuations in foreign currency exchange rates or by reason
of fees, indemnities and compensation payable thereunder; and
(w)Permitted Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to Section 6.01(a), (b), (e), (i), (j) or (k).

SECTION 6.02.Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it (including on Equity Interests of the
Subsidiaries), or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
(a)Permitted Encumbrances;
(b)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(c)Liens on fixed or capital assets developed, acquired, constructed, purchased,
leased, repaired, maintained or improved by the Borrower or any Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
clause (e) of
76







--------------------------------------------------------------------------------



Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 365 days after the consummation of such
development, acquisition, construction, purchase, lease, repair, maintenance or
improvement and (iii) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary;
(d)(i) Liens (including on Equity Interests of Securitization Entities) securing
Permitted Warehousing Indebtedness, Permitted Securitization Indebtedness,
Permitted Servicing Advance Facility Indebtedness, Permitted Residual
Indebtedness and Indebtedness under Credit Enhancement Agreements and (ii) Liens
on Residual Interests, Securitization Assets, any intangible contract rights and
other accounts, documents, records and assets directly related to the foregoing
assets and the proceeds thereof incurred in connection with any Securitization
not covered by clause (i) securing obligations in respect of Securitization
Securities; provided, however, that recourse to such Residual Interests,
Securitization Assets, intangible contract rights and other accounts, documents,
records and assets described in this clause (ii) is limited in a manner
consistent with Standard Securitization Undertakings and the ratio of the amount
of such Residual Interests to the amount of such Securitization Securities is
not significantly greater than the ratio of sellers’ retained interests to the
financed portion of assets in similar securitization transactions;
(e)Liens securing MSR Indebtedness;
(f)Liens securing Indebtedness of the Borrower or any Subsidiary incurred under
Section 6.01(j);
(g)Liens securing Hedging Agreements;
(h)other Liens securing Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not exceeding at any time the greater of (x) [***] and (y)
[***] of Consolidated Total Assets;
(i)Liens on Financeable Assets or any part thereof or interests therein, assets
originated, acquired or funded with the proceeds of the Indebtedness secured by
such assets, any intangible contract rights and other accounts, documents,
records and other property or rights directly related to the foregoing assets
and any proceeds thereof and rights under related hedging obligations (and, in
the case of any Funding Indebtedness, cash, restricted accounts or securities
held in any account with the counterparty to the applicable facility pledged to
secure such facility) and Standard Securitization Undertakings, securing any
Funding Indebtedness of the Borrower or any Subsidiary (and obligations in
respect thereof);
(j)Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets,
including, but not limited to, such Liens that are the subject of an Excess
Spread Sale entered into in the ordinary course of business securing obligations
under such Excess Spread Sale;
(k)options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like;
77







--------------------------------------------------------------------------------



(l)Liens incurred in the ordinary course of business not securing Indebtedness
and not in the aggregate materially detracting from the value of the properties
or their use in the operation of the business of the Borrower and its
Subsidiaries;
(m)Liens securing Indebtedness or other obligations of a Subsidiary to the
Borrower or another Subsidiary;
(n)Liens arising from the recourse that a GSE may have with respect to an
alleged breach of any representation or warranty given to such GSE in respect
of, and upon the sale of a Receivable;
(o)Liens securing Non-Recourse Indebtedness so long as such Lien shall encumber
only (i) any Equity Interests of the Subsidiary which owes such Indebtedness,
(ii) the assets originated, acquired or funded with the proceeds of such
Indebtedness and (iii) any intangible contract rights and other accounts,
documents, records and other property directly related to the foregoing;
(p)Liens on client deposits securing the obligation to such client;
(q)Liens on spread accounts and credit enhancement assets, Liens on the Equity
Interests of Subsidiaries substantially all of which are spread accounts and
credit enhancement assets and Liens on interests in Securitization Entities, in
each case incurred in connection with Credit Enhancement Agreements;
(r)Liens on cash, cash equivalents or other property arising in connection with
the discharge, redemption or defeasance of Indebtedness or pursuant to Customary
escrow arrangements pending the release thereof;
(s)Liens on insurance policies and the proceeds thereof securing the financing
of premiums with respect thereto, provided that such Liens shall not exceed the
amount of such premiums so financed;
(t)Liens securing Indebtedness under Currency Agreements; and
(u)extensions, renewals or replacements of any Liens referred to in Section
6.02(b), (c) or (f) in connection with the refinancing, refunding, extension,
renewal, or replacement of the obligations secured thereby, provided that such
Lien does not extend to any other property (other than improvements on such
property) and, except as contemplated by the definition of “Permitted
Refinancing Debt”, the amount secured by such Lien is not increased.

SECTION 6.03.Fundamental Changes.
(a)The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or otherwise Dispose of all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
78







--------------------------------------------------------------------------------



no Default or Event of Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary, (iii) any
Subsidiary may Dispose of its assets to the Borrower or to another Subsidiary,
(iv) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (v) the Borrower
may merge into another Person or another person may merge into the Borrower if
(x) the Borrower is the surviving Person and (y) the Borrower (1) could incur at
least $1.00 of additional Indebtedness pursuant to Section 6.01(i) or (2) has a
Debt-to-Equity Ratio equal to or lower than the Debt-to-Equity Ratio of the
Borrower immediately prior to such transaction or (3) has a Fixed Charge
Coverage Ratio no less than the Fixed Charge Coverage Ratio of the Borrower
immediately prior to such transaction; provided the Borrower shall not be
required to comply with this subclause (y) if the surviving Person has an
investment grade rating and (vi) the Borrower may merge or consolidate with a
newly formed or incorporated Affiliate of the Borrower formed or incorporated
solely for the purpose of changing the form of organization of the Borrower or
reincorporating or reorganizing the Borrower in another state of the United
States or may convert into a corporation, partnership or limited liability
company, so long as the amount of Indebtedness of the Borrower is not increased
thereby and there are no material adverse tax consequences from such conversion
as reasonably determined by the Borrower. For the avoidance of doubt, this
Section 6.03(a) shall not apply to any sale, assignment, transfer, conveyance or
other disposition of Securitization Assets pursuant to a Securitization and any
other Financeable Assets.

SECTION 6.04.[Reserved]

SECTION 6.05.[Reserved]

SECTION 6.06.[Reserved]

SECTION 6.07.Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, unless (a) no Default or Event of Default
has occurred and is continuing or shall occur from the making of such Restricted
Payment and (b) the Borrower and its Subsidiaries are in Financial Covenant
Compliance at the time of and immediately after giving effect to such Restricted
Payment. Notwithstanding the foregoing, [***].

SECTION 6.08.Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions involving an
aggregate payment or consideration in excess of [***] with, any of its
Affiliates, except:
(a)in the ordinary course of business;
(b)at prices and on terms and conditions not less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties;
79







--------------------------------------------------------------------------------



(c)transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate;
(d)any Restricted Payment permitted by Section 6.07;
(e)transactions pursuant to any contract or agreement or investment (including
guarantee) in effect on the Effective Date and set forth on Schedule 6.07, as
amended, modified or replaced from time to time, or similar transactions, so
long as the amended, modified or new agreements, taken as a whole, are no more
disadvantageous to the Lenders in any material respect than those in effect on
the Effective Date (as determined by the Borrower in good faith); provided that
with respect to the modification, amendment or replacement of any such
transaction in existence as of the Effective Date on substantially comparable
terms, such threshold shall be calculated only with respect to the amount of any
net increase in the value of such transaction as a result of such modification,
amendment or replacement rather than the aggregate value;
(f)the payment of reasonable and customary regular fees to directors of the
Borrower who are not employees of the Borrower and the provision of customary
indemnities to directors, officers or employees of the Borrower and its
Subsidiaries in their capacities as such;
(g)transactions, agreements, plans, arrangements or payments pursuant to any
employee, officer or director compensation or benefit, travel, relocation or
expense advance plans or arrangements;
(h)transactions in connection with any Securitization or Funding Indebtedness;
(i)mortgage loans provided to officers, directors or employees on terms
consistent with past practice;
(j)licensing of intellectual property rights (whether as licensor or licensee);
(k)transactions (including pursuant to joint venture agreements) with customers,
clients, suppliers, any Person in which the Borrower or any Subsidiary has made
an investment or holds an interest as a joint venture partner (and such Person
is an Affiliate solely because of such Investment or interest) or others that
are Affiliates of the Borrower, in each case in the ordinary course of business;
(l)leases of real property entered into in the ordinary course of business on
terms not materially less favorable to the Borrower and its Subsidiaries than
could be obtained at the time in an arm’s length transaction with a Person who
was not an Affiliate (as determined in good faith by management of the
Borrower);
(m)sales of Qualified Equity Interests by the Borrower or any Subsidiary and
capital contributions to the Borrower from Affiliates;
80







--------------------------------------------------------------------------------



(n)any transaction in which the Borrower or any Subsidiary delivers to the
Administrative Agent a written opinion from a nationally or regionally
recognized investment banking, accounting or appraisal firm as to (i) the
fairness of the transaction to the Borrower and its Subsidiaries from a
financial point of view or (ii) that such transaction is not materially less
favorable to the Borrower and its Subsidiaries than could be obtained at the
time in an arm’s length transaction with a Person who was not an Affiliate; or
(o)any agreement between a Person and an Affiliate of such Person existing at
the time such Person is acquired by, or merged into, the Borrower or a
Subsidiary and not entered into in contemplation of such acquisition or merger.

SECTION 6.09.[Reserved]

SECTION 6.10.Financial Covenants. The Borrower will not permit, on the last day
of each fiscal quarter after the date hereof (each of the clauses (a) through
(d) below, a “Financial Covenant”):
(a)Total Net Leverage Ratio. the Total Net Leverage Ratio of the Borrower and
its Subsidiaries on a consolidated basis to exceed [***].
(b)Total Net Corporate Indebtedness Ratio. the Total Net Corporate Indebtedness
Ratio of the Borrower and its Subsidiaries on a consolidated basis to exceed
[***].
(c)Minimum Liquidity. Liquidity of the Borrower and its Subsidiaries to be less
than [***].
(d)Minimum Tangible Net Worth. Tangible Net Worth of the Borrower and its
Subsidiaries to be less than [***];
provided that, if no Revolving Loans are outstanding on such last day of each
fiscal quarter, the Borrower shall not be required to comply with this Section
6.10 on such day (but without limitation of any independent provision of
“Financial Covenant Compliance” as used in this Agreement).

ARTICLE VII
Events of Default

SECTION 7.01.Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this
81







--------------------------------------------------------------------------------



Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of [***];
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in this Agreement, any other Loan Document, or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement, any other Loan Document, or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article or the covenants contained in Section 5.01(g) or
5.02(e)) or any other Loan Document, and such failure shall continue unremedied
for a period of [***] after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f)the Borrower or any Subsidiary shall fail to make any payment in respect of
the principal of any Material Indebtedness when due and payable at the final
scheduled maturity of such Material Indebtedness;
(g)any event, condition or default occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Significant Subsidiary (other than a Securitization Entity)
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary (other than a Securitization Entity) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for [***] or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)the Borrower or any Significant Subsidiary (other than a Securitization
Entity) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian,
82







--------------------------------------------------------------------------------



sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding or
(v) make a general assignment for the benefit of creditors;
(j)the Borrower or any Significant Subsidiary (other than a Securitization
Entity) shall become unable, admit in writing its inability or fail generally to
pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount equal
to or exceeding [***] of Tangible Net Worth of the Borrower shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of [***] during which execution shall not
be effectively stayed;
(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(m)a Change in Control shall occur; or
(n)the Borrower claims in writing that this Agreement or any other Loan Document
(or any material provision thereof) is not in full force and effect.

SECTION 7.02.Remedies Upon an Event of Default. If an Event of Default occurs
(other than an event with respect to the Borrower described in Sections 7.01(h)
or 7.01(i)), and at any time thereafter during the continuance of such Event of
Default, the Administrative Agent may with the consent of the Required Lenders,
and shall at the request of the Required Lenders, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(a)terminate the Commitments, and thereupon the Commitments shall terminate
immediately;
(b)declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under any other Loan Document, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower;
(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and Applicable Law.
If an Event of Default described in Sections 7.01(h) or 7.01(i) occurs with
respect to the Borrower, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder and under
any other Loan Document including any break funding
83







--------------------------------------------------------------------------------



payment or prepayment premium, shall automatically become due and payable, in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

SECTION 7.03.Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.20, be applied by the Administrative Agent as follows:
(i)first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to Section
2.12(b) payable to the Administrative Agent in its capacity as such);
(ii)second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal and interest)
payable to the Lenders (including fees and disbursements and other charges of
counsel to the Lenders payable under Section 9.03) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause (ii) payable to them;
(iii)third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (iii) payable to them;
(iv)fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans;
(v)fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent and the Lenders based upon the respective
aggregate amounts of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and
(vi)finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

ARTICLE VIII
The Administrative Agent

SECTION 8.01.Authorization and Action.
(a)Each Lender hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the administrative agent under the Loan Documents and each Lender authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers
84







--------------------------------------------------------------------------------



under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.
(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:
(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, other than as expressly set forth herein and in
the other Loan Documents, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term “agent” (or any similar term) herein or in any
85







--------------------------------------------------------------------------------



other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby;
(ii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)None of any Syndication Agent, any Documentation Agent, any Bookrunner or any
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
(f)In case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03)
allowed in such judicial proceeding; and
(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
86







--------------------------------------------------------------------------------



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
(g)The provisions of this Article are solely for the benefit of the
Administrative Agent, and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions.

SECTION 8.02.Administrative Agent’s Reliance, Limitation of Liability, Etc.
(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document
(including, for the avoidance of doubt, in connection with the Administrative
Agent’s reliance on any Electronic Signature transmitted by telecopy, emailed
pdf. or any other electronic means that reproduces an image of an actual
executed signature page) or for any failure of the Borrower to perform its
obligations hereunder or thereunder.
(b)The Administrative Agent shall be deemed not to have knowledge of any (i)
notice of any of the events or circumstances set forth or described in Section
5.02 unless and until written notice thereof stating that it is a “notice under
Section 5.02” in respect of this Agreement and identifying the specific clause
under said Section is given to the Administrative Agent by the Borrower, or (ii)
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Administrative Agent by the Borrower or a Lender.
Further, the Administrative
87







--------------------------------------------------------------------------------



Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of the Borrower in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

SECTION 8.03.Posting of Communications.
(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
88







--------------------------------------------------------------------------------



distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY BOOKRUNNER, ANY
DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender or by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.
(d)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s (as applicable) email address
to which the foregoing notice may be sent by electronic transmission and (ii)
that the foregoing notice may be sent to such email address.
(e)Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the
89







--------------------------------------------------------------------------------



Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies.
(f)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 8.04.The Administrative Agent Individually. With respect to its
Commitment and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders.

SECTION 8.05.Successor Administrative Agent.
(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default under
Sections 7.01(a), (b), (h) or (i) has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the
90







--------------------------------------------------------------------------------



Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents; and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

SECTION 8.06.Acknowledgements of Lenders.
(a)Each Lender represents and warrants that (i) the Loan Documents set forth the
terms of a commercial lending facility, (ii) it is engaged in making, acquiring
or holding commercial loans and in providing other facilities set forth herein
as may be applicable to such Lender, in each case in the ordinary course of
business, and not for the purpose of purchasing, acquiring or holding any other
type of financial instrument (and each Lender agrees not to assert a claim in
contravention of the foregoing), (iii) it has, independently and without
reliance upon the Administrative Agent, any Arranger, any Bookrunner, any
Syndication Agent, any Documentation Agent or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder and (iv) it is sophisticated with respect to decisions to make,
acquire and/or hold commercial loans and to provide other facilities set forth
herein, as may be applicable to such Lender, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger, any Bookrunner, any Syndication
Agent, any Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have
91







--------------------------------------------------------------------------------



acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

SECTION 8.07.Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and each Bookrunner
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower, that at least one of the following is and will be
true:
(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each
92







--------------------------------------------------------------------------------



Bookrunner and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Administrative Agent, or any Arranger, Bookrunner, any Syndication Agent, any
Documentation Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
(c)The Administrative Agent, and each Arranger, Bookrunner, Syndication Agent
and Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX
Miscellaneous

SECTION 9.01.Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to it at Quicken Loans, LLC, 1050 Woodward Avenue,
Detroit, MI 48226, Attention of Rob Wilson (Telecopy No. (313) 782-9165);
(ii)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE 19713,
Attention of Loan and Agency Services Group (Fax No. 1 (302) 634-3301); and
(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,
93







--------------------------------------------------------------------------------



shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through Approved Electronic
Platforms, to the extent provided in paragraph (b) below, shall be effective as
provided in said paragraph (b).
(b)Notices and other communications to the Borrower and the Lenders hereunder
may be delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02.Waivers; Amendments.
(a)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.
(b)Subject to Section 2.14(b) and (c) and Section 9.02(c) below, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an
94







--------------------------------------------------------------------------------



agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.09(c) or 2.18(b) or (c) in a
manner that would alter the ratable reduction of Commitments or the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change the payment waterfall provisions of Section 2.20(b) or 7.03
without the written consent of each Lender or (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
(c)If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

SECTION 9.03.Expenses; Limitation of Liability; Indemnity, Etc.
(a)Expenses. The Borrower shall pay (i) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the administration of this Agreement
and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)Limitation of Liability. To the extent permitted by applicable law (i) the
Borrower shall not assert, and the Borrower hereby waives, any claim against the
Administrative Agent, any Arranger, any Bookrunner, any Syndication Agent, any
Documentation Agent and any Lender, and any Related Party of any of the
foregoing Persons (each such Person being called a “Lender-Related Person”) for
any Liabilities arising from the use by others of
95







--------------------------------------------------------------------------------



information or other materials (including, without limitation, any personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto shall
assert, and each such party hereby waives, any Liabilities against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof, except, in the case of clause (i),
to the extent such Liabilities are found in a final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the fraud, willful
misconduct, bad faith or gross negligence or material breach of material
obligations in this Agreement by such Lender-Related Person; provided that,
nothing in this Section 9.03(b) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee, as provided in Section 9.03(c), against any
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.
(c)Indemnity. The Borrower shall indemnify the Administrative Agent, each
Arranger, each Bookrunner, each Syndication Agent, each Documentation Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all Liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries or
(iv) any actual or prospective Proceeding relating to any of the foregoing,
whether or not such Proceeding is brought by the Borrower or its equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Liabilities or related expenses are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the fraud, bad faith, gross negligence, willful
misconduct or material breach of material obligations of such Indemnitee. This
Section 9.03(c) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(d)Lender Reimbursement. Each Lender severally agrees to pay any amount required
to be paid by the Borrower under paragraphs (a), (b) or (c) of this Section 9.03
to the Administrative Agent, and each Related Party of any of the foregoing
Persons (each, an “Agent-Related Person”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Applicable Percentage in effect on the date on
which such payment is sought under this Section (or, if such payment is sought
after the date upon which the Commitments shall have terminated and the Loans
shall
96







--------------------------------------------------------------------------------



have been paid in full, ratably in accordance with such Applicable Percentage
immediately prior to such date), from and against any and all Liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent-Related Person
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent-Related Person under or in connection with any of
the foregoing; provided that the unreimbursed expense or Liability or related
expense, as the case may be, was incurred by or asserted against such
Agent-Related Person in its capacity as such; provided further that no Lender
shall be liable for the payment of any portion of such Liabilities, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted primarily from such
Agent-Related Party’s gross negligence or willful misconduct.  The agreements in
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
(e)Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04.Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)
(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A)the Borrower; provided that the Borrower shall be deemed to have consented to
an assignment of all or a portion of the Revolving Loans and Commitments unless
it shall have objected thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof; provided
further, that Goldman Sachs Bank USA may assign all or a portion of its
Revolving
97







--------------------------------------------------------------------------------



Loans and Commitments to Goldman Sachs Lending Partners LLC without consent of
the Borrower on 30 days’ prior notice to the Borrower, and that no consent of
the Borrower shall be required for an assignment to a Lender or, if an Event of
Default under Sections 7.01(a), (b), (h) or (i) has occurred and is continuing,
any other assignee;
(B)the Administrative Agent; and
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default under Sections
7.01(a), (b), (h) or (i) has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.04(b), the term “Ineligible Institution” has
the following meanings:
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates; provided that, with
respect to clause (c), such holding company, investment vehicle or
98







--------------------------------------------------------------------------------



trust shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments, (y)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to 2.07(b),
2.18(d) or 9.03(d), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest
99







--------------------------------------------------------------------------------



thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i), (ii) or (iii)
the first proviso to Section 9.02(b) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Sections 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the
100







--------------------------------------------------------------------------------



contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06Counterparts; Integration; Effectiveness; Electronic Execution.
(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
101







--------------------------------------------------------------------------------



signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower without
further verification thereof and without any obligation to review the appearance
or form of any such Electronic signature and (ii) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by a manually executed counterpart. Without limiting the generality of
the foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Borrower, Electronic Signatures transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page and/or any electronic images of this
Agreement, any other Loan Document and/or any Ancillary Document shall have the
same legal effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Borrower to use any available security measures in connection
with the execution, delivery or transmission of any Electronic Signature.

SECTION 9.07.Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
102








--------------------------------------------------------------------------------



SECTION 9.08.[Reserved]

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.
(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.
(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
(d)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
103







--------------------------------------------------------------------------------



INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), subject to informing the
Borrower promptly prior to such disclosure to the extent practicable and not
prohibited by applicable law, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, subject to informing
the Borrower promptly prior to such disclosure to the extent practicable and not
prohibited by applicable law, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or under any other Loan Document, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or (2)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of identification numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section, (2) is independently developed by the Administrative
Agent or any Lender or any of their Affiliates or (3) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the
104







--------------------------------------------------------------------------------



lending industry. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13.Material Non-Public Information.
(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.14.Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
105








--------------------------------------------------------------------------------



SECTION 9.15.No Fiduciary Duty, Etc.
(a)The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person. The Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, the Borrower
acknowledges and agrees that no Credit Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.
(b)The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
(c)In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.16.USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the
106







--------------------------------------------------------------------------------



Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

SECTION 9.17.Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
107








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

QUICKEN LOANS, LLCBy:/s/ Rob Wilson
Name: Rob Wilson
Title: Treasurer






--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
By:/s/ Carolyn Johnson
Name: Carolyn Johnson
Title: Executive Director








--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL
ASSOCIATION, as a Lender
By:/s/ Yasmeen Jasey
Name: Yasmeen Jasey
Title: Vice President, Corporate Banking








--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender
By:/s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory








--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender
By:/s/ Michael King
Name: Michael King
Title: Authorized Signatory








--------------------------------------------------------------------------------



CREDIT SUISSE AG, NEW YORK BRANCH, as a Lender
By:/s/ Doreen Barr
Name: Doreen Barr
Title: Authorized SignatoryBy:/s/ Brady Bingham
Name: Brady Bingham
Title: Authorized Signatory








--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender
By:/s/ Evan Moriarty
Name: Evan Moriarty
Title: Vice President








--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK, as a Lender
By:/s/ Steven J. McCormack
Name: Steven J. McCormack
Title: Senior Vice President








--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as a Lender
By:/s/ Tim Stephens
Name: Tim Stephens
Title: Authorized Signatory








--------------------------------------------------------------------------------



UBS AG, STAMFORD BRANCH, as a Lender
By:/s/ Darlene Arias
Name: Darlene Arias
Title: DirectorBy:/s/ Kenneth Chin
Name: Kenneth Chin
Title: Director









--------------------------------------------------------------------------------



SCHEDULE 2.01A


Commitments

LenderCommitmentJPMorgan Chase Bank, N.A.
[***]
Fifth Third Bank, National Association[***]Goldman Sachs Bank USA[***]Morgan
Stanley Bank, N.A.[***]Credit Suisse AG, New York Branch[***]Barclays Bank
PLC[***]The Huntington National Bank[***]Royal Bank of Canada[***]UBS AG,
Stamford Branch[***]Total$950,000,000









--------------------------------------------------------------------------------



SCHEDULE 3.06


Disclosed Matters


[***]











--------------------------------------------------------------------------------



SCHEDULE 6.01


[***]






--------------------------------------------------------------------------------



SCHEDULE 6.02


[***]








--------------------------------------------------------------------------------



EXHIBIT A


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.Assignor:        ______________________________
2.Assignee:        ______________________________
3.Borrower(s):        ______________________________
4.Administrative Agent:    __________________________, as the administrative
agent under the Credit Agreement
5.Credit Agreement:    The Revolving Credit Agreement dated as of August 10,
2020 among Quicken Loans, LLC, the Lenders parties thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.
A-1







--------------------------------------------------------------------------------



6.Assigned Interest:

Facility Assigned1Aggregate Amount of
Commitment/Loans for
all LendersAmount of
Commitment/Loans
AssignedPercentage Assigned
of
Commitment/Loans2$$%$$%$$%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not an existing Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower and its Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: Title:





ASSIGNEE
[NAME OF ASSIGNEE]
By: Title:


1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
A-2







--------------------------------------------------------------------------------



Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By_________________________________
Title:


[Consented to:
QUICKEN LOANS, LLC


By________________________________
Title: ]3

3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
A-3








--------------------------------------------------------------------------------



ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, (iv) any requirements under applicable law for the Assignee to
become a lender under the Credit Agreement or to charge interest at the rate set
forth therein from time to time or (v) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and (vi) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
any Bookrunner, Syndication Agent or Documentation Agent, the Assignor or any
other Lender or any of their respective Related Parties, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
Annex 1-1







--------------------------------------------------------------------------------



obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Annex 1-2








--------------------------------------------------------------------------------



EXHIBIT B


[FORM OF] BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
[ADDRESS]
Telephone: [ ]
Email: [ ]
Fax: [ ]
Attention: [ ]
Copy to:
JPMorgan Chase Bank, N.A.,
as Administrative Agent
[ADDRESS]
Attention: [ ]
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Revolving Credit Agreement dated as of August
10, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Quicken Loans, LLC, as borrower, each lender from
time to time party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
This notice constitutes a Borrowing Request and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing:
(A)Aggregate principal amount of Borrowing:4 $_________________
(B)Date of Borrowing (which is a Business Day):________________
(C)Type of Borrowing:5 ____________________________________

4 Must comply with Section 2.02(c) of the Credit Agreement.
5 Specify ABR Borrowing or Eurodollar Borrowing. If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.
B-1







--------------------------------------------------------------------------------



(D)Interest Period:6_____________________
(E)Location and number of the Borrower’s account to which proceeds of the
requested Borrowing are to be disbursed: [NAME OF BANK] (Account No.:
______________)
The Borrower hereby certifies that the conditions specified in paragraphs (a),
(b) and (c) of Section 4.02 of the Credit Agreement have been satisfied and
that, after giving effect to the Borrowing requested hereby, the Total Revolving
Credit Exposure shall not exceed the maximum amount thereof specified in
Section 2.01 of the Credit Agreement.


Very truly yours,



QUICKEN LOANS, LLC,byName:Title:




6 Applicable to Eurodollar Borrowings only. Shall be subject to the definition
of "Interest Period" and can be a period of one, two, three or six months.
Cannot extend beyond the Maturity Date. If an Interest Period is not specified,
then the Borrower shall be deemed to have selected an Interest Period of one
month's duration.
B-2








--------------------------------------------------------------------------------



EXHIBIT C
[FORM OF] INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
[ADDRESS]
Telephone: [ ]
Email: [ ]
Fax: [ ]


Attention: [ ]



Copy to:


JPMorgan Chase Bank, N.A.,
as Administrative Agent
[ADDRESS]


Attention: [ ]


[Date]
Ladies and Gentlemen:
Reference is hereby made to the Revolving Credit Agreement dated as of August
10, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Quicken Loans, LLC, as borrower, each lender from
time to time party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
This notice constitutes an Interest Election Request and the Borrower hereby
gives you notice, pursuant to Section 2.08 of the Credit Agreement, that it
requests to convert an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such conversion requested hereby:
(A)List date, Type, principal amount, and Interest Period (if applicable) of
existing Borrowing: ___________    
(B)Aggregate principal amount of resulting Borrowing:7 $_________________
(C)Effective date of interest election (which is a Business
Day):________________
(D)Type of Borrowing:8 ____________________________________

7 Must comply with Section 2.02(c) of the Credit Agreement.
8 Specify ABR Borrowing or Eurodollar Borrowing.
C-1







--------------------------------------------------------------------------------



(E)Interest Period and last day thereof (if a Eurodollar Borrowing):9
_____________________




Very truly yours,



QUICKEN LOANS, LLC,byName:Title:













9 Applicable to Eurodollar Borrowings only. Shall be subject to the definition
of “Interest Period” and can be a period of one, two, three or six months.
Cannot extend beyond the Maturity Date. If an Interest Period is not specified,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
C-2








--------------------------------------------------------------------------------



EXHIBIT E-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of August
10, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among QUICKEN LOANS, LLC, a Michigan limited liability
company, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





[NAME OF LENDER]
By:
Name:Title:



Date: ________ __, 20[ ]


E-1-1








--------------------------------------------------------------------------------



EXHIBIT E-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of August
10, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among QUICKEN LOANS, LLC, a Michigan limited liability
company, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF PARTICIPANT]
By:
Name:Title:



Date: ________ __, 20[ ]
E-2-1








--------------------------------------------------------------------------------



EXHIBIT E-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of August
10, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among QUICKEN LOANS, LLC, a Michigan limited liability
company, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]
By:
Name:Title:



Date: ________ __, 20[ ]
E-3-1








--------------------------------------------------------------------------------



EXHIBIT E-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of August
10, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among QUICKEN LOANS, LLC, a Michigan limited liability
company, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
E-4-1







--------------------------------------------------------------------------------




[NAME OF LENDER]
By:
Name:Title:



Date: ________ __, 20[ ]
E-4-2





